







Exhibit 10.2




AMENDED AND RESTATED
MASTER DEFINITIONS AGREEMENT


ORIGINALLY DATED 27 APRIL 2012 AS AMENDED AND RESTATED ON 20 APRIL 2015 AND AS
FURTHER AMENDED AND RESTATED ON 18 APRIL 2017
COÖPERATIEVE U.A. TRADING AS RABOBANK LONDON
and
COÖPERATIEVE RABOBANK U.A.
and
NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.
and
COOPERAGE RECEIVABLES FINANCE B.V. 
and
STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING
and
GREIF SERVICES BELGIUM BVBA
and
GREIF, INC.
and
THE ORIGINATORS AS DESCRIBED HEREIN
and
TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V.







amba6284902v5amendeda_image1.jpg [amba6284902v5amendeda_image1.jpg]
Allen & Overy LLP


0067324-0000012 AMBA:6284902.5




--------------------------------------------------------------------------------




CONTENTS
Clause    Page


1.
Definitions and
Interpretation    ................................................................................................................4

2.
Further Assurance
................................................................................................................................40

3.
No
Reliance..........................................................................................................................................40

4.
No Rescission or
Nullification    .............................................................................................................40

5.
Breach of
Duty    .....................................................................................................................................40

6.
Facility Party to Transaction
Documents    .............................................................................................40

7.
Change of Transaction
Party    ................................................................................................................41

8.
Restriction on Enforcement of Security, Non-Petition and Limited
Recourse    ....................................41

9.
Provisions Relating to the Security
Agreement    ...................................................................................42

10.
No Obligations in Certain
Circumstances    ...........................................................................................43

11.
Confidentiality    .....................................................................................................................................43

12.
Calculations and
Payments    ..................................................................................................................44

13.
Value Added
Tax    ..................................................................................................................................45

14.
Withholding
Taxes    ...............................................................................................................................45

15.
Stamp
Duty    ..........................................................................................................................................46

16.
Notices    .................................................................................................................................................46

17.
Variation of Transaction
Documents    ...................................................................................................47

18.
Partial
Invalidity    ..................................................................................................................................47

19.
Entire
Agreement    .................................................................................................................................47

20.
Multiple
Capacities    .............................................................................................................................47

21.
Inconsistency    .......................................................................................................................................47

22.
Services
Non-Exclusive    ......................................................................................................................48

23.
Exercise of Rights and
Remedies    ........................................................................................................48

24.
Assignment and
Subcontracting    ..........................................................................................................48

25.
Governing Law and
Jurisdiction    ..........................................................................................................49



Signatories    ........................................................................................................................................................50
Schedule    
1.
Originators...........................................................................................................................................52

2.
Notice
Details.......................................................................................................................................53

3.
Eligibility Criteria
................................................................................................................................56

4.
Conditions
precedent    ...........................................................................................................................58

Part 1 Initial Condition
Present.....................................................................................................58
Part 2 Continuing Conditions
Precedent.......................................................................................59
5.
Overview of law applicable to
contracts    .............................................................................................60

6.
Key Accounts and Transfer
Requirements...........................................................................................69







 
0067324-0000012 AMBA:6284902.5
 
 




--------------------------------------------------------------------------------





This MASTER DEFINITIONS AGREEMENT is made on 18 April 2017
BETWEEN:
(1)
COÖPERATIEVE RABOBANK U.A. TRADING AS RABOBANK LONDON, a cooperative with
excluded liability (coöperatie met uitgesloten aansprakelijkheid) incorporated
under the laws of The Netherlands, having its corporate seat (statutaire zetel)
in Amsterdam, the Netherlands and its registered office at Croeselaan 18, 3521
CB Utrecht, The Netherlands acting through its office at Thames Court, One
Queenhithe, London, EC4V 3RL, the United Kingdom, acting in its capacity as
funding administrator, committed purchaser, and Main SPV administrator (the
Funding Administrator, Committed Purchaser and Main SPV Administator);

(2)
COÖPERATIEVE RABOBANK U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and its registered office at Croeselaan 18, 3521 CB Utrecht, The
Netherlands acting in its capacity as Italian intermediary, Main SPV account
bank and facility agent (the Italian Intermediary, Main SPV Account Bank and
Facility Agent);

(3)
NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., a private company with limited
liability, (besloten vennootschap met berperkte aansprakelijkheid) having its
corporate seat in Amsterdam, the Netherlands, and having its registered office
at Prins Bernhardplein 200, 1097 JB Amsterdam, The Netherlands, acting as
conduit purchaser (the Conduit Purchaser);

(4)
COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165, 1043 BW
Amsterdam, The Netherlands acting as main SPV (the Main SPV);

(5)
STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING, a foundation (stichting)
established under the laws of The Netherlands having its statutory seat
(statutaire zetel) in Amsterdam, The Netherlands and its registered office at
Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands in its capacity as
Shareholder;

(6)
GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA), a
company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp,
Belgium, whose registered office is at Beukenlei 24, 2960 Brecht, Belgium acting
in its capacity as subordinated lender, onward seller, originator agent and
servicer (Greif CC, Subordinated Lender, Belgian Intermediary, Originator Agent
and Servicer); and

(7)
GREIF, INC., a corporation incorporated under the laws of the state of Delaware
whose registered office is 425 Winter Road, Delaware, Ohio 43015, United States
of America acting as performance indemnity provider (the Performance Indemnity
Provider);

(8)
The entities set out in Schedule 1 (the Originators); and

(9)
TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands having its corporate seat (statutaire zetel)
in Amsterdam, The Netherlands and its registered office at Naritaweg 165
Telestone 8, 1043 BW Amsterdam, The Netherlands in its capacity as Main SPV's
Director and Shareholder's Director.



 
0067324-0000012 AMBA:6284902.5
3
 




--------------------------------------------------------------------------------




WHEREAS:
(A)
The Greif Group has initiated a trade receivables securitisation programme with
Rabobank International pursuant to which:

(i)
each Originator will sell, assign and transfer Receivables to an Intermediary in
accordance with the relevant Originator Receivables Purchase Agreement;

(ii)
each Intermediary will onsell, assign and transfer those Receivables acquired by
it to the Main SPV in accordance with the relevant Intermediary Receivables
Purchase Agreement; and

(iii)
the Main SPV will onsell, assign and (if required by the Funding Purchasers)
transfer those Receivables acquired by it to a Funding Purchaser in accordance
with the Nieuw Amsterdam Receivables Purchase Agreement.

(B)
In connection with the Programme, the parties have agreed that certain
definitions and common provisions in the Transaction Documents will be set out
in this master definitions agreement.

1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

The parties hereto agree that this is the Master Definitions Agreement for the
purposes of the Transaction Documents, and that the following expressions have
the following meanings in the Transaction Documents, unless the context
otherwise requires:
Adjusted Net Receivables Balance means the Net Receivables Balance less the
Unpaid Balance of such Eligible Receivables as will ensure that:
(a)
the weighted average term of Eligible Receivables included in the Net
Receivables Balance is less than 90 days; and

(b)
the aggregate nominal amount of Eligible Receivables included in the Net
Receivables Balance which are the subject of any set-off exercised by a Debtor
does not at any time exceed 2% of the Net Receivables Balance.

Administration Agreement means the administration agreement dated on or about
the date of this Agreement between the Main SPV, the Facility Agent, the Main
SPV Account Bank and the Main SPV Administrator;
Adverse Claim means any ownership interest, charge, encumbrance, proprietary or
security interest, right of retention, retention of title, lien or privilege or
other right or claim in, over or on any person's assets or properties in favour
of any other person (but excluding the rights of a Debtor under any Contract in
respect of the use or possession of goods the subject of such Contract and the
rights and interests of the Main SPV, the Funding Administrator, the Funding
Purchasers and the Facility Agent under the Transaction Documents);
Aggregate DPP means the aggregate of all Deferred Purchase Price amounts payable
by the Funding Purchasers to the Main SPV with respect to the Purchased
Receivables;
Aggregate Invested Amount means, on any date of determination, the aggregate
outstanding Invested Amounts (expressed in Base Currency) in respect of the
Investments (and all Tranches thereof) under the Nieuw Amsterdam Receivables
Purchase Agreement;
Aggregate Outstanding Amount means, at any time, the aggregate of the Nominal
Amounts of all outstanding Purchased Receivables under the Nieuw Amsterdam
Receivables Purchase Agreement;
Alternate Rate means, for any Tranche during any Tranche Period, a rate per
annum equal to the sum of the Applicable Margin in respect of a Eurocurrency
Tranche plus the Eurocurrency Rate for such Tranche Period;


 
0067324-0000012 AMBA:6284902.5
4
 




--------------------------------------------------------------------------------




Applicable Conversion Rate means, for the purpose of conversion on any day on
which such conversion is required to be made pursuant to any Transaction
Document of any amount denominated in an Approved Currency other than the Base
Currency into the Base Currency, the spot rate of exchange as displayed on the
appropriate page of the Reuters Screen or Bloomberg Screen, equal to the mid
closing rates released on the immediately preceding Business Day as determined
by the Funding Administrator on the day on which any such calculation is to be
made pursuant to such Transaction Document;
Applicable Margin has the meaning thereto as set out in the Funding Costs Fee
Letter;
Approved Currency means EUR, NOK, SEK, DKK and GBP;
Approved Jurisdiction means Belgium, Denmark, England and Wales, Finland,
France, Germany, Italy, The Netherlands, Norway, Portugal, Republic of Ireland,
Spain, Sweden and Switzerland;
Assignment and Acceptance means an assignment and acceptance agreement entered
into by the Main SPV, an Eligible Assignee and the Facility Agent pursuant to
which such Eligible Assignee may become a party to the Nieuw Amsterdam
Receivables Purchase Agreement;
Attributable Debt means as of the date of determination thereof, without
duplication, (a) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease and (b) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP;
Available Collections means, in respect of a Purchased Receivable, an amount in
the Approved Currency in which such Purchased Receivable is denominated equal to
the aggregate of (i) any Collections credited to the Master Collection Account
which have not been reinvested or transferred to the Main SPV Operating Account,
and (ii) any other Collections in such Approved Currency due and payable by the
relevant Originator to an Intermediary Purchaser and/or by such Intermediary
Purchaser to the Main SPV, as applicable (including, for the avoidance of doubt,
any cash payments due in connection with Deemed Collections) in each case,
allocated to that Purchased Receivable in accordance with the Cleared Invoice
Allocation;
Backup Servicer means the Person appointed by the Main SPV, the Funding
Administrator and the Facility Agent as backup servicer in accordance with the
terms of the Servicing Agreement;
Belgian Collection Account Pledge Agreement means the bank account pledge
agreement dated on or about the Closing Date between Greif CC as pledgor and the
Main SPV as pledge and creating, inter alia, a right of pledge of over the
Belgian Master Collection Account;
Belgian Master Collection Account means the master collection account held by
Greif CC set out in Schedule 1 to the Servicing Agreement;
Base Currency means euro;
Belgian Intermediary means Greif CC in its capacity as purchaser under the Greif
CC Receivables Purchase Agreement;
Belgian Originators means the Originators that are located in Belgium as set out
in Schedule 1, and Belgian Originator means any of them as the context may
require;
Belgian Receivables means the Receivables originated by a Belgian Originator and
governed by Belgian law;
Beneficial Owner shall have the meaning assigned thereto in Rule 13d-3 of the
SEC under the Exchange Act as in effect on the date hereof;


 
0067324-0000012 AMBA:6284902.5
5
 




--------------------------------------------------------------------------------




Bloomberg Screen means a page of the Bloomberg service or of any other medium
for the electronic display of data as may be previously approved in writing by
the Funding Administrator and the Main SPV;
Business Day or business day means:
(a)
in relation to the delivery of a notice or report under the Transaction
Documents, a day other than a Saturday, Sunday or public holiday in either the
country from which the notice or report is being sent or the country to which
the notice or report is being delivered; and

(b)
for any other purpose, a day (other than Saturday or Sunday) on which banks are
open for business in The Netherlands and Belgium, and

(i)
in relation to any date for payment or purchase of a currency other than the
Base Currency, a day (other than Saturday or Sunday) on which banks are open for
business in the principal financial centre of the country of that currency; or

(ii)
in relation to any date for payment in the Base Currency, the purchase of the
Base Currency, or any conversion into or from the Base Currency, any day on
which the TARGET2 System (or any successor thereto) is operating credit or
transfer instructions in respect of payments in Euro;

Capitalized Lease means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP;
Capitalized Lease Obligation means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP;
CET means Central European Time;
Change in Law means:
(a)
the adoption of any Law after the date of this Master Definitions Agreement;

(b)
any change in the Requirement of Law or in the interpretation, application or
implementation thereof after the date of this Master Definitions Agreement; or

(c)
compliance by any Funding Purchaser, by any lending office of such Funding
Purchaser or by such Funding Purchaser's holding company, if any, with any
request, guideline or directive (whether or not having the force of law) of any
Official Body made or issued after the date of the Master Definitions Agreement;

Change of Control means:
(a)
in respect of Main SPV, the failure of the Shareholder to own, free and clear of
any Adverse Claim and on a fully diluted basis, 100% of the outstanding shares
of Voting Stock of Main SPV; and

(b)
in respect of any Greif Transaction Party (other than the Performance Indemnity
Provider):

(A)
the Performance Indemnity Provider ceases for any reason to have the power,
directly or indirectly, to direct or cause the direction of the management or
policies of such Greif Transaction Party, whether through the ownership of
Voting Stock, by contract, or otherwise; or

(B)
the Performance Indemnity Provider ceases for any reason to have the right,
directly or indirectly, to elect all or the majority of the board of directors
(or other Persons performing similar functions) of that Greif Transaction Party;
or



 
0067324-0000012 AMBA:6284902.5
6
 




--------------------------------------------------------------------------------




(C)
the acquisition of, or otherwise obtaining control of, by any Person or group,
(including any group acting for the purpose of acquiring, holding or disposing
of securities, in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination), of 50% or more
of the total voting     power of its Voting Stock then outstanding other than in
circumstances where following such acquisition, the Performance Indemnity
Provider directly or indirectly owns or controls 100% of the total voting power
of such Greif Transaction Party's Voting Stock; and

(c)
in respect of the Performance Indemnity Provider:

(A)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) (other than the Permitted Investors) is or becomes (as a
result of the acquisition or issuance of securities, by merger or otherwise) the
Beneficial Owner, directly or indirectly, of more than 35% of the voting power
with respect to the election of directors of all then outstanding voting Equity
Interests of the Performance Indemnity Provider (other than as a result of a
public primary registered equity offering by the Performance Indemnity Provider
of new shares issued by the Performance Indemnity Provider in such offering),
whether as a result of the issuance of securities of the Performance Indemnity
Provider, any merger, consolidation, liquidation or dissolution of the
Performance Indemnity Provider, any direct or indirect transfer of securities by
the Permitted Investors or otherwise (for purposes of this clause (A), the
Permitted Investors will be deemed to beneficially own any voting Equity
Interests of a specified corporation held by a parent corporation so long as the
Permitted Investors beneficially own, directly or indirectly, in the aggregate a
majority of the total voting power of the voting Equity Interests of such parent
corporation);



(B)
during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Performance Indemnity
Provider (together with any new directors whose election or appointment by such
board or whose nomination for election by the stockholders of the Performance
Indemnity Provider was approved by a vote of not less than a majority of the
directors then    still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Performance Indemnity Provider then in office; or

(C)
the sale, transfer, assignment, lease, conveyance or other disposition, directly
or indirectly, of all or substantially all the assets of the Performance
Indemnity Provider and its Subsidiaries (other than Soterra LLC), considered as
a whole (other than a disposition of such assets as an entirety or virtually as
an entirety to a wholly owned Subsidiary or one or more Permitted Investors or a
Person of which one or more of the Permitted Investors own more than 50% of the
voting power) shall have occurred, or the Performance Indemnity Provider merges,
consolidates or amalgamates with or into any other Person (other than one or
more Permitted Investors; provided that the Performance Indemnity Provider is
the surviving entity) or any other Person (other than one or more Permitted
Investors or a Person of which one or more of the Permitted Investors own more
than 50% of the voting power; and provided, further, that the Performance
Indemnity Provider is the surviving entity) merges, consolidates or amalgamates
with or into the Performance Indemnity Provider, in any     such event pursuant
to a transaction in which the outstanding voting Equity Interests of the
Performance Indemnity Provider are reclassified into or exchanged for cash,
securities or other property, other than any such transaction where: (i) the
outstanding voting Equity Interests of the Performance Indemnity Provider are
reclassified into or exchanged for other voting Equity Interests of the
Performance Indemnity Provider or for voting Equity Interests of the surviving
corporation, and (ii) the holders of the voting Equity Interests of the
Performance Indemnity Provider immediately prior to such transaction own,
directly or indirectly, not less than a majority of the voting Equity Interests
of the Performance Indemnity Provider or the surviving corporation immediately
after such transaction and in substantially the same proportion as before the
transaction.



 
0067324-0000012 AMBA:6284902.5
7
 




--------------------------------------------------------------------------------




CIBOR means:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for DKK) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to leading banks in
the Relevant Interbank Market, at 11:00 a.m. London time on the relevant date
for offering deposits in DKK for one month,

and, if any such rate is below zero, CIBOR will be deemed to be zero;
Cleared Invoice Allocation means, in respect of the allocation of Collections,
the allocation of funds received in respect of the Purchased Receivables from
the relevant Debtors depending on the method of payment as follows:
(a)
in the case of bank transfers, if an automatic allocation to the relevant
invoice can be made, Collections are allocated automatically to the relevant
invoice on the date of upload of the bank statement corresponding to the date of
receipt;

(b)
in the case of bank transfers, if an automatic allocation to the relevant
invoice cannot be made, Collections are allocated on the date on which the
manual allocation to the relevant invoice has been completed; and

(c)
in the case of Instruments of Debt that are cheques, bills of exchange and
promissory notes received by the credit department of any of the Originators,
Belgian Intermediary or the Master Servicer, Collections are allocated on the
date on which such Instrument of Debt is delivered to the relevant bank;

Closing Date means 30 April 2012;
Collection means, with respect to a Purchased Receivable, all amounts received
in respect of such Purchased Receivable (including any amount allocable to the
VAT portion of such Receivable) including the following:
(a)
cash collections (where relevant including principal, interest, late payment and
similar charges);

(b)
all other cash proceeds (including proceeds of the enforcement of Related
Rights) with respect to such Purchased Receivable;

(c)
all Instruments of Debt;

(d)
all other amounts received or recovered in respect of such Purchased Receivable
whether as a result of any claim, resale, redemption, other disposal or
enforcement of any claim or judgment relating thereto or otherwise;

(e)
the amount of any Deemed Collections (for the avoidance of doubt including any
Dilutions) in respect of such Purchased Receivable; and

(f)
all recoveries of VAT from any relevant tax authority relating to any Defaulted
Receivable;

Collection Accounts means, in relation to each Originator, the accounts and the
account banks where such accounts are held, each as set out in a schedule
provided by the Master Servicer to Main SPV and the Funding Purchasers on the
Closing Date and, in relation to the Master Servicer, the Master Collection
Accounts;
Collection Account Pledge Agreements means the Belgian Collection Account Pledge
Agreement, the Danish Collection Account Pledge Agreement and the English
Collection Account Pledge Agreement;
Commercial Paper means commercial paper, money markets notes and other short
term promissory notes issued by the Conduit Purchaser;


 
0067324-0000012 AMBA:6284902.5
8
 




--------------------------------------------------------------------------------




Commitment means, with respect to the Committed Purchaser
(a)
during the Revolving Period EUR 100,000,000 for each Investment Date, as such
amount may be reduced or increased by any Assignment and Acceptance entered into
by the Committed Purchaser in accordance with the terms of the Nieuw Amsterdam
Receivables Purchase Agreement; and

(b)
after the Revolving Period ends, zero.

Committed Purchaser means Rabobank International, London Branch;
Common Terms means the provisions set out in Clauses 2 to 25 of this Agreement;
Concentration Limits means
(a)
the Maximum Debtor Limit;

(b)
the Maximum Jurisdiction Limit; and

(c)
a 10 per cent. limit on aggregate Eligible Receivables included in the Net
Receivables Balance with original terms greater than 180 days but less than or
equal to 365 days,

and Concentration Limit means any of them as the context may require;
Concentration Jurisdiction means France, Italy, the Netherlands, England and
Wales, Belgium, Spain, Germany, Sweden, Switzerland, Portugal, Denmark, Finland,
Norway and the Republic Ireland;
Conditions Precedent means the Initial Conditions Precedent and the Ongoing
Conditions Precedent;
Conduit Assignee means, with respect to any assignment by a Conduit Purchaser,
any Person that:
(a)
finances itself, directly or indirectly, through commercial paper, money market
notes, promissory notes or other senior indebtedness;

(b)
is managed or administered by the Funding Administrator with respect to the
Conduit Purchaser or any affiliate of the Funding Administrator;

(c)
is designated by the Funding Administrator to accept an assignment from the
Conduit Purchaser of such Conduit Purchaser's rights and obligations pursuant to
Clause 26 of the Nieuw Amsterdam Receivables Purchase Agreement; and

(d)
has a short-term debt rating of at least A-1 by S&P and P-1 by Moody's;

Conduit Funding Document means any and all funding documents entered into by the
Conduit Purchaser in connection with its Commercial Paper programme, including,
for the avoidance of doubt, the Liquidity Facility Agreement;
Conduit Purchaser means Nieuw Amsterdam in its capacity as conduit purchaser
under the Nieuw Amsterdam Receivables Purchase Agreement;
Conduit Support Agreement means any and all agreements entered into by a Conduit
Support Provider providing for:
(a)
the issuance of one or more letters of credit for the account of the Conduit
Purchaser;

(b)
the issuance of one or more surety bonds for which the Conduit Purchaser is
obligated to reimburse the applicable Conduit Support Provider for any drawings
thereunder;



 
0067324-0000012 AMBA:6284902.5
9
 




--------------------------------------------------------------------------------




(c)
the sale by the Conduit Purchaser to any Conduit Support Provider of the
Investments funded by the Conduit Purchaser (or portions or participations
therein);

(d)
the making of loans (including liquidity loans) and/or other extensions of
credit to the Conduit Purchaser; and/or

(e)
any other analogous agreement or instrument as may be entered into from time to
time by the Conduit Purchaser,

in each case in connection with the Conduit Purchaser's Commercial Paper
programme, together with any letter of credit, surety bond, swap or other
instrument issued thereunder;
Conduit Support Provider means with respect to the Conduit Purchaser, any person
now or hereafter extending credit, or having a commitment to extend credit
(including any liquidity facility) to or for the account of, or to make
purchases from, the Conduit Purchaser or issuing a letter of credit, surety
bond, swap or other instrument to support any obligations arising under or in
connection with the Conduit Purchaser's Commercial Paper programme;
Contract means each purchase order or supply agreement or contract pursuant to
which an Originator supplies goods and/or services to a Debtor and which gives
rise to a Receivable;
Contractual Dilution means, with respect to any Receivable, any reduction,
cancellation or adjustment in the Unpaid Balance of such Receivable as a result
of volume rebates, volume discounts or early payment discounts, in each case,
arising pursuant to the Contract related to such Receivable;
CP Rate means, for any Tranche Period for any Tranche (including a Tranche
financed by the Committed Purchaser), which the Conduit Purchaser has financed
or refinanced, (i) directly through the issuance of Commercial Paper
corresponding to such Tranche, or (ii) indirectly through the issuance of
Commercial Paper, part of the proceeds of which is allocated by the Funding
Administrator to fund or maintain such Tranche, the per annum rate equivalent to
the weighted average cost (as determined by the Funding Administrator), and
which shall include (without duplication) the fees and commissions of placement
agents and dealers, incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by the Conduit Purchaser, costs associated with funding and
maintaining any Currency Hedge Agreement and Invested Amounts denominated in a
currency other than the currency of such Commercial Paper, other borrowings by
the Conduit Purchaser and any other costs and expenses associated with the
issuance of Commercial Paper directly to fund or maintain such Tranche or
related to the issuance of Commercial Paper (part of the proceeds of which are
allocated to fund or maintain such Tranche) that are, in either case, allocated,
in whole or in part, by the Conduit Purchaser or the Funding Administrator to
fund or maintain such Tranche; provided that if any component of any such rate
is a discount rate, in calculating the CP Rate for such Tranche for such Tranche
Period, the Funding Administrator shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum;
Credit and Collection Policies means the credit and collection policies of each
of the Originators as attached to each of the Receivables Purchase Agreements,
and Credit and Collection Policy means any one of them as the context may
require;
Cross Default means
(a)
any Financial Indebtedness of any member of the Greif Group which is a Greif
Transaction Party is not paid when due nor within any originally applicable
grace period;

(b)
any Financial Indebtedness of any member of the Greif Group which is a Greif
Transaction Party is declared to be or otherwise becomes due and payable prior
to its specified maturity as a result of an actual or potential default or event
of default or credit review event or any similar event (however described);

(c)
any member of the Greif Group which is a Greif Transaction Party fails to pay
any amount payable by it under any present or future guarantee for, or indemnity
in respect of, any moneys borrowed or raised;



 
0067324-0000012 AMBA:6284902.5
10
 




--------------------------------------------------------------------------------




(d)
any creditor of any member of the Greif Transaction Party becomes and remains
entitled to declare any Financial Indebtedness of any member of the Greif Group
which is a Greif Transaction Party due and payable prior to its specified
maturity as a result of an actual or potential default or event of default or
credit review event or any similar event (however described),

provided that no Cross Default Event will occur if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than USD 50,000,000 (or its equivalent in
any other Approved Currency as reasonably determined by the Funding
Administrator);
Currency Hedge Agreement means a currency swap or exchange agreement (including
any spot or forward currency exchange agreement) or any other similar
arrangement, however denominated, entered into by or on behalf of the Committed
Purchaser and/or the Conduit Purchaser for hedging purposes, as any of the
foregoing may be amended, restated, supplemented or otherwise modified from time
to time;
Cut-off Date means the last day of each month;
Danish Collection Account Pledge Agreement means, if executed, any bank account
pledge agreement between Greif CC as pledgor and the Main SPV as pledgee and
creating, inter alia, a right of over the Danish Master Collection Account;
Danish Master Collection Account means the master collection account held by
Greif CC with Danske Bank A/S set out in Schedule 1 to the Servicing Agreement;
Data Period means each period from (and excluding) a Cut-off Date and ending on
(and including) the next Cut-off Date;
Days Sales Outstanding means:
(a)
the Nominal Amount of Eligible Purchased Receivables originated during the
current month;

(b)
divided by the outcome of

(i)
the aggregate Nominal Amount of all Purchased Receivables originated over the
prior 12 months;

(ii)    divided by 12;
(c)
multiplied by 30.

Debtor means a legal person set out in the records of the relevant Originator as
being obliged to make payment for the provision of goods or services evidenced
by a Contract for which an invoice has been issued (or, if different, the person
so obliged) and includes any person obliged to make payment under or in
connection with any Related Rights;
Debtor Notification means a notice of assignment delivered to a Debtor in
accordance with the provisions of the relevant Receivables Purchase Agreement,
as applicable upon the occurrence of a Debtor Notification Event, where relevant
given in accordance with the requirements set out in relevant Transaction
Document;
Debtor Notification Event means (i) the occurrence and continuation of a
Termination Event (other than an Expiration Termination Event), or (ii) the
existence or introduction of any Requirement of Law affecting the validity or
enforceability of the assignment of any Purchased Receivable against the
relevant Debtor;
Deemed Collection means, in respect of a Purchased Receivable, a collection
which will be deemed to have been received by the relevant Originator, any
Intermediary or Main SPV, and be payable to either the relevant Intermediary or
the Main SPV or the Funding Administrator (as the case may be) under the
relevant Originator Receivables Purchase Agreement, the relevant Intermediary
Receivables Purchase Agreement or the Nieuw Amsterdam Receivables Purchase
Agreement in the relevant Approved Currency or converted into the relevant


 
0067324-0000012 AMBA:6284902.5
11
 




--------------------------------------------------------------------------------




Approved Currency at the Applicable Conversion Rate in the amount specified
below less any Collections (excluding, for the avoidance of doubt, the relevant
Deemed Collection) received by the Main SPV into the Main SPV Operating Account,
if:
(a)
any representation or warranty in respect of such Purchased Receivable proves to
have been not true or incorrect when made;

(b)
such Purchased Receivable was purchased by the Main SPV but proves to have been
an Excluded Receivable as at the Purchase Date;

(c)
such Purchased Receivable was purchased by the Main SPV although the Conditions
Precedent were not fulfilled (and have not been waived) on the Purchase Date;

(d)
such Purchased Receivable becomes a Disputed Receivable;

(e)
the relevant Originator or the Master Servicer grants a time extension, modifies
the Purchased Receivable or otherwise affects the collectability of such
Purchased Receivable other than in accordance with the Credit and Collection
Policies, the Originator Receivables Purchase Agreements and the Servicing
Agreement;

(f)
the Nominal Amount of such Purchased Receivable is reduced by reason of any
Dilution;

(g)
any Related Rights relating to such Purchased Receivable have to be or are sold
or otherwise enforced by the Master Servicer and the Debtor or another third
party is entitled to all or parts of the proceeds of such enforcement;

(h)
the sale and assignment for such Purchased Receivable has not been made in
accordance with the terms of the relevant Originator Receivables Purchase
Agreements or Intermediary Receivables Purchase Agreement; or

(i)
any Collection in respect of any Purchased Receivable is made by way of an
Instrument of Debt and such Instrument of Debt is discounted upon its
presentation,

the amount of such Deemed Collection being, in the case of paragraphs (a), (b),
(c), (e) and (h) above, the Nominal Amount of such Purchased Receivable, or, in
the case of paragraphs (d), ‎(f), (g) or (i) above, the amount by which the
Nominal Amount of such Purchased Receivable has been reduced due to the
circumstances described in such paragraphs, and provided that any other amount
that is designated as a Deemed Collection under the Transaction Documents shall
also constitute a Deemed Collection for the purposes of this definition;
Deferred Purchase Price has the meaning given to it in Clause 5.1 of the Nieuw
Amsterdam Receivables Purchase Agreement;
Default Rate means for any Tranche during a Tranche Period, a rate per annum
equal to 1.65 per cent. plus the Eurocurrency Rate for such Tranche Period;
Default Ratio means (i) the Nominal Amount of the Eligible Receivables which
have been written off or which are between 91-120 days overdue divided by (ii)
the Nominal Amount of Purchased Receivables originated in the calendar month
that occurred 6 months previously;
Defaulted Receivables means a Receivable: (a) that is more than 91 days overdue
or (b) which, in accordance with the applicable Credit and Collection Policies,
has been written off as uncollectable, if earlier;
Delinquency Ratio means (i) the Nominal Amount of the Eligible Receivables which
are between 61-90 days overdue divided by (ii) the Nominal Amount of Purchased
Receivables originated in the calendar month occurring 5 months previously;


 
0067324-0000012 AMBA:6284902.5
12
 




--------------------------------------------------------------------------------




Delinquent Debtor means a Debtor who, together with its affiliates, is the
debtor of Delinquent Receivables or Defaulted Receivables the Nominal Amount of
which is more than 25% of the aggregate Nominal Amount of all Receivables owing
by that Debtor and its affiliates;
Delinquent Receivable means a Receivable that is between 61 and 90 days overdue;
Deposit Account means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit;
Dilution means any reduction or the cancellation, in whole or in part, of the
Nominal Amount of a Purchased Receivable by reason of the occurrence of any of
the following circumstances:
(a)
any reduction in the amount payable thereunder resulting from any rebate, credit
note, discount or allowances for prompt payment, for quantity, for return of
goods or as fidelity premium, invoicing error or cancellation or any other
commercial adjustment, granted by any Originator or the Master Servicer other
than in accordance with the relevant Credit and Collection Policies;

(b)
to the extent not already covered under (a), any decrease in the amount thereof
or any total or partial cancellation thereof (including in particular but
without limitation, as a result of the exercise of a right of set-off), but
excluding any discharge in accordance with its terms or as a result of the
enforcement of any Related Rights;

(c)
the Purchased Receivable becoming or being a Disputed Receivable;

(d)
any repurchase of goods by the relevant Originator, the sale of which gave rise
to the Purchased Receivable; or

(e)
any governmental order, moratorium or other restriction on the transfer of
payments by the Debtor,

excluding, however, any adjustment, decrease in the amount, cancellation or
similar event affecting, in whole or in part, the Nominal Amount of any
Receivable, which is made or occurs following Insolvency Proceedings in respect
of the relevant Debtor;
Dilution Horizon Ratio means the Nominal Amount of Purchased Receivables
originated over the preceding 1 month divided by the current months' Adjusted
Net Receivables Balance;
Dilution Ratio means the amount of non-cash adjustments (which includes returns,
adjustments (including as a result of disputes), (excluding any adjustments to
correct manual errors on invoices that do not reduce the principal amount
thereof), (discounts or retropricing) excluding Contractual Dilutions divided by
all Eligible Receivables originated by the Originators in the previous month;
Dilution Spike means the highest two month rolling average Dilution Ratio
(expressed as a percentage) over the immediately preceding 12 months;
Directors means the Shareholder's Director and the Main SPV's Director;
Disputed Receivable means any Purchased Receivable in respect of which payment
is disputed (in whole or in part, with or without justification) by the Debtor
owing such Receivable, whether by reason of any matter concerning the goods in
respect of which the original invoice was issued or by reason of any other
matter whatsoever or in respect of which a set-off or counterclaim is being
claimed by such Debtor;
DKK means the lawful currency of Denmark;
Domestic Receivables Securitization means any securitization transaction or
series of securitization transactions that may be entered into by the
Performance Indemnity Provider or any of its Domestic Subsidiaries whereby the
Performance Indemnity Provider or any of its Domestic Subsidiaries sells,
conveys or otherwise transfers any Receivables Facility Assets of the
Performance Indemnity Provider and its Domestic Subsidiaries to a


 
0067324-0000012 AMBA:6284902.5
13
 




--------------------------------------------------------------------------------




Receivables Subsidiary or to any unaffiliated Person, on terms customary for
securitizations of Receivables Facility Assets in the United States;
Domestic Subsidiary means any Subsidiary that is organized under the laws of any
political subdivision of the United States;
Dutch Civil Code means the Dutch Civil Code (Burgerlijk Wetboek);
Dutch Originators means the Originators that are located in The Netherlands as
set out in Schedule 1;
Dutch Receivables means the Receivables originated by a Dutch Originator and
governed by Dutch law;
Dynamic Dilution Reserve means an amount (expressed as a percentage) that is
calculated as follows:
[(SF x ED) + ((DS - ED) x DS/ED)] x DHR
Where:
(a)
SF means Stress Factor;

(b)
ED means Expected Dilution;

(c)
DS means Dilution Spike;

(d)
DHR means Dilution Horizon Ratio;

Dynamic Loss Reserve means an amount (expressed as a percentage) that is
calculated as the product of:
(a)
the Stress Factor;

(b)
the Loss Ratio; and

(c)
the Loss Horizon Ratio;

Earnout Obligations means those payment obligations of the Performance Indemnity
Provider and its Subsidiaries to former owners of businesses which were acquired
by the Performance Indemnity Provider or one of its Subsidiaries pursuant to an
acquisition which are in the nature of deferred purchase price to the extent
such obligations are required to be set forth with respect to such payment
obligations on a balance sheet prepared in accordance with GAAP applied in a
manner consistent with past practices;
Eligibility Criteria means the eligibility criteria set out in Schedule 3;
Eligible Assignee means, with respect to any Funding Purchaser, any Person (i)
that is the Funding Administrator, the Main SPV, a Programme Support Provider or
any affiliate of such Person that has a short-term debt rating of at least A-1
by S&P and P-1 by Moody's, (ii) that is managed or sponsored by a Person
described in clause (i) above and that has a short-term debt rating of at least
A-1 by S&P and P-1 by Moody's or (iii) any other Person that has been approved
by the Funding Administrator for such Funding Purchaser and consented to by the
Funding Administrator (such consent not to be unreasonably withheld) and, so
long as no Termination Event has occurred and is continuing, consented by the
Master Servicer (such consent not to be unreasonably withheld or delayed);
Eligible Receivable means a Receivable that meets the relevant Eligibility
Criteria on the relevant determination date;
English Collection Account Pledge Agreement means, if executed, the security
over operating account agreement between Greif CC as company in favour of the
Main SPV as secured party granting security the English Master Collection
Account by way of assignment;


 
0067324-0000012 AMBA:6284902.5
14
 




--------------------------------------------------------------------------------




English Master Collection Account means the master collection account held by
Greif CC with The Royal Bank of Scotland plc set out in Schedule 1 to the
Servicing Agreement;
Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
EUR, euro or € means the currency introduced at the commencement of the third
stage of the European Economic and Monetary Union on 1 January 1999 pursuant to
the Treaty establishing the European Communities as amended by the Treaty on
European Union;
EURIBOR means:
(a)
the applicable Screen Rate; or

(b)
if no such Screen Rate is available, the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Funding Administrator at its
request quoted by the Reference Banks to prime banks in the Relevant Interbank
Market, at 11:00 a.m. London time on the relevant calculation date for the
offering of deposits in EUR for one month,

and, if any such rate is below zero, EURIBOR will be deemed to be zero;
Eurocurrency Rate means, for any Tranche Period, for a Tranche denominated in
(a) EUR, EURIBOR, (b) GBP, LIBOR, (c) SEK, STIBOR, (d) DKK, CIBOR, and (e) NOK,
NIBOR;
Eurocurrency Tranche has the meaning set forth in the Nieuw Amsterdam
Receivables Purchase Agreement.
Excess Concentration Amounts means at any time the sum of (without duplication):
(a)
the amount by which the aggregate outstanding amount of Eligible Receivables
(calculated in euro) in respect of a Debtor sold by any Originator exceeds the
product of the Maximum Debtor Limit and the Nominal Amount of the Eligible
Receivables; and

(b)
the amount by which the aggregate outstanding amount of Eligible Receivables
(calculated in euro) in respect of a Concentration Jurisdiction exceeds the
product of the Maximum Jurisdiction Limit in respect of such Concentration
Jurisdiction and the Nominal Amount of the Eligible Receivables; and

(c)
the amount by which the aggregate outstanding amount of Eligible Receivables
with original terms greater than 180 days but less than or equal to 365 days
(calculated in euro) exceeds 10 per cent. of the Nominal Amount of Eligible
Receivables,

and any one of them;
Exchange Act means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et m., and as hereafter amended;
Excluded Debtor means a Debtor:
(a)
that is an affiliate of the Greif Group;

(b)
that is not acting in an establishment located in any of the following
countries: Belgium, Denmark, England and Wales, Finland, France, Germany, Italy,
The Netherlands, Norway, Portugal, Republic of Ireland, Spain, Sweden and
Switzerland;



 
0067324-0000012 AMBA:6284902.5
15
 




--------------------------------------------------------------------------------




(c)
that is an individual, sole trader or partnership with a natural person as a
partner;

(d)
that is a central or local public administration entity or a government entity
(or a sub-division or affiliate of any of them);

(e)
that is insolvent or has entered into insolvency proceedings;

(f)
that is located in a jurisdiction in respect of which the Facility Agent has not
previously received a legal opinion confirming the validity of the envisaged
transfer of Receivables to the Belgian Intermediary and Main SPV against a party
located in such jurisdiction;

Excluded Receivables means a Receivable owed by an Excluded Debtor;
Expected Dilution means the 12 months rolling average Dilution Ratio (expressed
as a percentage);
Expiration Termination Event means the occurrence and continuation of the event
listed in paragraph (p) of the definition of Termination Event;
Facility Agent means Rabobank in its capacity as facility agent to the Funding
Purchasers under the Transaction Documents;
Facility Limit means EUR 100,000,000 for each Investment Date;
Facility Maturity Date means 20 April 2019;
Fees means any fees payable pursuant to the Funding Costs Fee Letter;
Final Discharge Date means the date falling after the Termination Date on which
the Aggregate Invested Amount has been reduced to zero and all programme costs
and other fees, costs and expenses due under the Transaction Documents and the
Funding Costs Fee Letter have been irrevocably paid in full without affecting
any obligations or liabilities of a party existing at that time;
Financial Indebtedness means, as applied to any Person (without duplication),
any indebtedness for or in respect of:
(a)
all indebtedness of such Person for borrowed money;

(b)
the deferred and unpaid balance of the purchase price of assets or services
(other than trade payables and other accrued liabilities incurred in the
ordinary course of business);

(c)
all Capitalized Lease Obligations;

(d)
all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person;

(e)
notes payable and drafts accepted representing extensions of credit whether or
not representing obligations for borrowed money (other than such notes or drafts
for the deferred purchase price of assets or services which does not constitute
Financial Indebtedness pursuant to clause (b) above);

(f)
indebtedness or obligations of such Person, in each case, evidenced by bonds,
notes or similar written instruments;

(g)
the face amount of all letters of credit and bankers’ acceptances issued for the
account of such Person, and without duplication, all drafts drawn thereunder
other than, in each case, commercial or standby letters of credit or the
functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;



 
0067324-0000012 AMBA:6284902.5
16
 




--------------------------------------------------------------------------------




(h)
the net obligations of such Person under Swap Contracts (valued as set forth in
the last paragraph of this definition);

(i)
Earnout Obligations;

(j)
Attributable Debt of such Person; and

(k)
all Guarantee Obligations of such Person with respect to outstanding primary
obligations that constitute Financial Indebtedness of the types specified in
clauses (a) through (j) above of Persons other than such Person.

For all purposes hereof, the Financial Indebtedness of any Person shall include
the Financial Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless in any case
such Financial Indebtedness is expressly made non-recourse to such Person,
whether in such Person’s Organizational Documents, in the documents relating to
such Financial Indebtedness, by operation of law or otherwise. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
Floor Reserve Percentage means the sum of (a) Loss Reserve Floor; and (b) the
product (expressed as a percentage) of: (i) Expected Dilution multiplied by (ii)
the Dilution Horizon Ratio;
FMSA means the Dutch Financial Markets Supervision Act (Wet op het financieel
toezicht) as amended from time to time, including any regulations issued
pursuant thereto;
Foreign Receivables Securitization means any securitization transaction or
series of securitization transactions that may be entered into by any Foreign
Subsidiary of Greif Inc. whereby such Foreign Subsidiary of Greif Inc. sells,
conveys or otherwise transfers any Receivables Facility Assets of such Foreign
Subsidiary to a Receivables Subsidiary or to any unaffiliated Person, on terms
customary for securitizations of Receivables Facility Assets in the jurisdiction
of organization of such Foreign Subsidiary;
Foreign Subsidiary means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia
French Originators means the Originators that are located in France as set out
in Schedule 1,
French Receivables means the Receivables originated by a French Originator and
governed by French law;
Funding Administrator means Rabobank International, London Branch in its
capacity as funding administrator to the Funding Purchasers under the
Transaction Documents;
Funding Base means the Adjusted Net Receivables Balance multiplied by (100%
minus the Reserve Percentage);
Funding Costs Fee Letter means the then current funding costs fee letter among
the Main SPV, the Performance Indemnity Provider, Greif CC, the Facility Agent
and the Funding Purchasers (the first being dated on or about the Closing Date);
Funding Purchasers means the Committed Purchaser and the Conduit Purchaser, and
Funding Purchaser means either of them as the context may require;
Funding Purchaser Group means a group consisting of the Conduit Purchaser, the
Committed Purchaser and the Funding Administrator;
Funding Test has the meaning given to it in the Nieuw Amsterdam Receivables
Purchase Agreement;
FX Determination Date means the date which falls one Business Day prior to the
relevant Reporting Date or the Closing Date (as the case may be);


 
0067324-0000012 AMBA:6284902.5
17
 




--------------------------------------------------------------------------------




GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied;
GBP means the lawful currency of Great Britain;
German Originators means the Originators that are located in Germany as set out
in Schedule 1, and German Originator means any of them as the context may
require;
German Receivables means the Receivables originated by a German Originator and
governed by German law;
Global Portfolio means, on any given date, the outstanding nominal value of all
Purchased Receivables excluding the Written-off Receivables;
Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank);
Greif CC means Greif Services Belgium BVBA a company incorporated under Belgian
law, registered with the register of legal entities (RPM/RPR) under the number
0438.202.052, Commercial Court of Antwerp, Belgium, whose registered office is
at Beukenlei 24, 2960 Brecht, Belgium;
Greif CC Receivables Purchase Agreement means the receivables purchase agreement
so entitled dated on or about the date of this Agreement between Greif CC as
seller and the Main SPV as buyer;
Greif Group means collectively, the Greif Transaction Parties and their
affiliates;
Greif Transaction Parties means Greif, Inc (as the Performance Indemnity
Provider) and each entity which is a direct or indirect subsidiary of Greif,
Inc. entity that is party to a Transaction Document including:
(a)
the Originators; and

(b)
Greif CC in its capacity as Subordinated Lender, Master Servicer, Belgian
Intermediary and Originator's Agent; and

and Greif Transaction Party means any of them as the context may require;
Guarantee Obligations means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Financial Indebtedness or Operating Lease, dividend or other
obligation (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation, or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided that the term Guarantee Obligations
shall not include any endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Guarantee Obligation at any
time shall be deemed to be an amount equal to the lesser at such time of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made or (y) the maximum amount for which such Person may
be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation; or, if not stated or determinable, the maximum reasonably
anticipated liability (assuming full performance) in respect thereof;


 
0067324-0000012 AMBA:6284902.5
18
 




--------------------------------------------------------------------------------




Incremental Investment means the initial purchase of the Portfolio on the
Closing Date and each investment by way of the transfer new funds from the
Funding Purchasers in the Portfolio thereafter which increases the total
outstanding Aggregate Invested Amount (other than by way of Reinvestment), for
the avoidance of doubt, this is not a fixed fraction of the Purchased
Receivables;
Indemnified Party shall have the meaning given to it in the Nieuw Amsterdam
Receivables Purchase Agreement;
ING Programme means the Greif Group's trade receivables programme as sponsored
by ING Belgium S.A., which was established by, among other things, a Receivables
Purchase Agreement dated 28 October 2004 (as amended from time to time) between
ING Belgium S.A., Greif CC and Greif Belgium BVBA and which is terminated prior
or on the Closing Date;
ING Receivables means the receivables sold by various Greif entities to ING
Belgium S.A. under the ING Programme and which will be repurchased by Greif CC
on the Closing Date;
Initial Conditions Precedent means the conditions precedent listed in Schedule 4
part A to the Master Definitions Agreement;
Insolvency of a Person means the occurrence of an Insolvency Proceeding in
respect of such Person;
Insolvency Law means any Law relating to bankruptcy, insolvency, administration,
receivership, examination, administrative receivership, reorganisation, winding
up or composition, moratorium or adjustment of debts or the rights of creditors
generally (whether by way of voluntary arrangement or otherwise);
Insolvency Proceeding means in connection with a Person, any proceeding that
occurs where that Person:
(a)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(b)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(c)
institutes a proceeding seeking a judgement of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, or it presents a petition for its winding-up or
liquidation;

(d)
has instituted against it proceeding seeking a judgement of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation and such proceedings or petition is not dismissed by
the relevant competent court within 30 days;

(e)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all of its assets;

(f)
has a secured party take possession of all or substantially all of its assets or
has a distress, diligence, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all of its
assets; or

(g)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (e) above;

Insolvency Regulation means the EU Insolvency Council Regulation (EC) No.
1346/2000 of 29 May, 2000;
Insolvency Termination Event means the occurrence and continuation of the event
specified in item (g) of the definition of Termination Event;
Insolvent means any person that is subject to Insolvency Proceedings;


 
0067324-0000012 AMBA:6284902.5
19
 




--------------------------------------------------------------------------------




Instrument of Debt means, in respect of any Purchased Receivable, any bill of
exchange, cheque, promissory note and any other instrument of debt issued from
time to time to effect payment of such Purchased Receivable;
Intermediaries means the Belgian Intermediary and the Italian Intermediary, and
Intermediary means either of them, as the context may require;
Intermediary Receivables Purchase Agreements means the Italian Intermediary
Receivables Purchase Agreement and the Greif CC Receivables Purchase Agreement
and Intermediary Purchase Agreement means either of them as the context may
require;
Invested Amount means on any date of determination in respect of a tranche, the
aggregate of the Investments paid by the Funding Purchasers to the Main SPV
under the Nieuw Amsterdam Receivables Purchase Agreement in connection with such
Tranche less any amounts repaid in accordance with the Priority of Payments;
Investment means each Incremental Investment and Reinvestment;
Investment Date means each RDR Investment Date and each SRD Investment Date, as
applicable;
Investment Request means a Reporting Date Request and the Special Report Date
Request, as applicable.
Italian Intermediary means Rabobank International in its capacity as:
(a)
purchaser under the Originator Receivables Purchase Agreement between itself and
the Italian Originator; and

(b)
seller under Italian Intermediary Receivables Purchase Agreement between itself
and the Main SPV;

Italian Intermediary Receivables Purchase Agreement means the document so
entitled dated on or about the date of this Agreement between the Italian
Intermediary as seller and the Main SPV as buyer;
Italian Originators means the Originators that are located in Italy as set out
in Schedule 1, and Italian Originator means any of them as the context may
require;
Italian Receivables means the Receivables originated by an Italian Originator;
Key Accounts means the accounts as set out in Schedule 5 and Key Account means
any of them as the context may require;
Law means any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Official Body;
Lender means each lender under the amended and restated credit agreement
between, inter alia, Greif Inc dated 29 October 2010 (the Credit Agreement);
Letter of Undertaking means the letter of undertaking among, inter alia, the
Facility Agent, the Funding Purchasers, the Shareholder, the Directors and dated
on or about the Closing Date;
LIBOR means:
(a)
the applicable Screen Rate; or

(b)
if no such Screen Rate is available, the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Funding Administrator at its
request quoted by the Reference Banks to prime banks in the Relevant Interbank
Market, at 11:00 a.m. London time on the relevant calculation date for the
offering of deposits in GBP for one month,

and, if any such rate is below zero, LIBOR will be deemed to be zero;


 
0067324-0000012 AMBA:6284902.5
20
 




--------------------------------------------------------------------------------




Lien means (a) any judgment lien or execution, attachment, levy, distraint or
similar legal process; and (b) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien (statutory or otherwise),
charge or deposit arrangement (other than a deposit to a Deposit Account not
intended as security) of any kind or other arrangement of similar effect
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof, any agreement to give any of the
foregoing, or any sale of receivables with recourse against the seller or any
affiliate of the seller;
Liquidation Fee means for (a) any Tranche Period of the Conduit Purchaser which
Yield is computed by reference to the CP Rate and a reduction of the Invested
Amount of the relevant Tranche is made for any reason or (b) any Tranche Period
for which Yield is computed by reference to the Eurocurrency Rate and a
reduction of the Invested Amount of the relevant Tranche is made for any reason,
in each case, on any day other than the last day of such Tranche Period, the sum
of (i) the amount, if any, by which (A) the additional Yield (calculated without
taking into account any Liquidation Fee or any shortened duration of such
Tranche Period or any Applicable Margin) which would have accrued during such
Tranche Period (or, in the case of clause (a) above, during the period until the
maturity of the underlying commercial paper tranches) on the reductions of the
Invested Amount of the Tranche relating to such Tranche Period had such
reductions not occurred, exceeds (B) the income, if any, received by any Funding
Purchaser which holds such Tranche from the investment of the proceeds of such
reductions of the Invested Amount, plus (ii) the amount of any costs or expenses
incurred in connection with the termination or reduction of any related Currency
Hedge Agreements. A certificate as to the amount of any Liquidation Fee
(including the computation of such amount) shall be submitted by the Funding
Administrator to the Main SPV and shall be conclusive and binding for all
purposes, absent manifest error;
Liquidity Drawn Rate has the meaning given thereto in the applicable Funding
Costs Fee Letter;
Liquidity Facility Agreement means the liquidity facility agreement dated on or
about the Closing Date among, inter alios¸ Rabobank International and Nieuw
Amsterdam in connection with the Programme;
Loss Horizon Ratio means the aggregate Nominal Amount of all Purchased
Receivables originated over the preceding 6 months divided by current month’s
Adjusted Net Receivables Balance;
Loss Ratio means the highest 3 month rolling average of the Default Ratio for
the preceding twelve consecutive calendar months;
Loss Reserve Floor means, at any time, 10 per cent.;
Main SPV means Cooperage Receivables Finance B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid),
incorporated under the laws of The Netherlands, having its corporate seat
(statutaire zetel) in Amsterdam, The Netherlands and its registered office at
Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands;
Main SPV Account Bank means Rabobank, and any person appointed as Main SPV
Account Bank under the Administration Agreement;
Main SPV Accounts means the Main SPV Operating Account and any other bank
account that the Main SPV may open from time to time with the Main SPV Account
Bank (subject to the prior written approval of the Facility Agent);
Main SPV Administrator means Rabobank International, London Branch, and any
person appointed as administrator under the Administration Agreement;
Main SPV Available Funds means on any Investment Date all moneys standing to the
credit of the Main SPV Operating Account on that Investment Date and any other
amounts to which the Main SPV is entitled under the Transaction Documents
(including Collections credited to any Master Collection Account) including any
amounts in respect of which it has been agreed in the Transaction Documents that
these amounts can be discharged (subject to the applicable Priority of Payments)
by way of set-off on the relevant Investment Date;


 
0067324-0000012 AMBA:6284902.5
21
 




--------------------------------------------------------------------------------




Main SPV Enforcement Event means any default (verzuim) in the proper performance
of the Secured Obligations or any part thereof and provided notice has been
given in accordance with Clause 16 (Notice) of the Common Terms;
Main SPV Management Agreement means the agreement dated on or about the Closing
Date among the Main SPV, the Facility Agent and the Main SPV's Director;
Main SPV Operating Account means the bank account held with the Main SPV Account
Bank, or such other account(s) as may be so designated in accordance with the
provisions of the Administration Agreement;
Main SPV Security Documents means the Rights Pledge Agreement (and any deed of
pledge entered into thereunder from time to time) and the Collection Account
Pledge Agreements;
Main SPV's Director means Trust International Management (T.I.M.) B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands having its
seat (statutaire zetel) in Amsterdam, The Netherlands and its registered office
at Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands;
Main SPV Tax Obligations means any liability of the Main SPV with regard to Tax
in an amount not exceeding EUR 100,000 or such higher amount as may be agreed
between Main SPV and the Facility Agent and as notified to the Rating Agencies;
Management Agreements means the Letter of Undertaking, the Main SPV Management
Agreement and the Shareholder Management Agreement;
Mandatory Cost Rate has the meaning specified in Schedule 6 of the Nieuw
Amsterdam Receivables Purchase Agreement;
Master Collection Account means the account as set out in Schedule 1 to the
Servicing Agreement;
Master Definitions Agreement means this master definitions agreement;
Master Servicer means Greif Services Belgium B.V.B.A., in its capacity as master
servicer under the Servicing Agreement;
Master Servicer Event of Default means in respect of the Master Servicer a
default in its obligations under the Servicing Agreement;
Material Adverse Effect means:
(a)
a material adverse effect on the legality, validity, enforceability or
termination of any of the Transaction Documents; or

(b)
a material adverse effect on the rights or remedies of Main SPV, Facility Agent
or the Funding Purchaser Group under any of the Transaction Documents to which
they are a party; or

(c)
in respect of a Greif Transaction Party, a material adverse effect on:

(i)
the ability of such Greif Transaction Party to perform its obligations under any
of the Transaction Documents to which it is party; or

(d)
in respect of the Purchased Receivables, a material adverse effect on:

(i)
the interests of the Main SPV or the Funding Purchasers or the Funding
Administrator in a material portion of the Purchased Receivables or the Related
Rights or the Collections with respect thereto; or

(ii)
the collectability of a material portion of the Purchased Receivables;



 
0067324-0000012 AMBA:6284902.5
22
 




--------------------------------------------------------------------------------




Maximum Debtor Limit means: in respect of a Debtor in respect of Purchased
Receivables as at any date, the limit (as a percentage of the Unpaid Balance of
all Eligible Receivables) set out in the column entitled Concentration Limit
opposite the credit rating by S&P and Moody's of that Debtor set out in the
column entitled Debtor Short-Term Rating (whereby the lowest of the two ratings
shall apply to that Debtor) and further provided that if the short-term rating
set out in the column entitled Debtor Short-Term Rating is unavailable, the
long-term rating set out in the column entitled "Debtor Long-Term Rating" shall
apply:


Debtor Short-Term Rating
Debtor Long-Term Rating
Concentration Limit
A-1+/P-1
AA/Aa2 or Higher
10.0%
A-1/P-1
AA- to A+/ Aa3 to A1
10.0%
A-2/P-2
A to BBB+ / A2 to Baa1
5.0%
A-3/P-3
BBB to BBB- / Baa2 to Baa3
3.3%
No Short Term Rating
Non-Investment Grade or Unrated
2.0%

For any Purchased Receivables that are credit enhanced (e.g., Purchased
Receivables that have the benefit of a letter of credit or credit insurance for
the Unpaid Balance of such Purchased Receivable and that has been validly
assigned to and directly benefit the Main SPV), the party providing such credit
enhancement will be treated as the Debtor in respect of those Purchased
Receivables for the purpose of determining the concentration limits that apply
to such Debtor (and such Purchased Receivables) in accordance with the table
above;
Maximum Invested Amount means on any day the lower of (A) the Facility Limit and
(B) the Funding Base on such day calculated in the Base Currency;
Maximum Jurisdiction Limit means, in respect of each Concentration Jurisdiction,
the limit (as a percentage of the Unpaid Balance of all Eligible Receivables)
set out in the column entitled Maximum Jurisdiction Limit opposite the name of
the relevant Concentration Jurisdiction:


Countries
Maximum Jurisdiction Limit
France / Italy / Netherlands / England and Wales
40.0%
Belgium / Spain / Germany / Sweden
20.0%
Switzerland / Portugal / Denmark / Finland/Norway
10.0%
Ireland
3.3%
Iceland
2.0%
Aggregrate of non-investment grade countries
25.0%

Moody's means Moody's Investor Service Inc;
Net Receivables Balance means the Unpaid Balance of all Eligible Receivables
less: (i) Excess Concentration Amounts and (ii) Rebate Reductions.
NIBOR means:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for NOK) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to leading banks in
the Relevant Interbank Market, at 11:00 a.m. London time on the relevant date
for offering deposits in NOK for one month,

and, if any such rate is below zero, OIBOR will be deemed to be zero;


 
0067324-0000012 AMBA:6284902.5
23
 




--------------------------------------------------------------------------------




Nieuw Amsterdam means Nieuw Amsterdam Receivables Corporation B.V., a private
company with limited liability, (besloten vennootschap met berperkte
aansprakelijkheid) having its corporate seat in Amsterdam, the Netherlands, and
having its registered office at Prins Bernhardplein 200, 1097 JB Amsterdam, The
Netherlands;
Nieuw Amsterdam Receivables Purchase Agreement means the Nieuw Amsterdam
receivables purchase agreement dated on or about the date of this Agreement
among the Main SPV, the Funding Administrator, the Facility Agent, the Committed
Purchaser and the Conduit Purchaser;
NOK means the lawful currency of Norway;
Nominal Amount means, with respect to any Purchased Receivable, the principal
amount of such Purchased Receivable as reflected in the books and records of the
relevant Originator (including the VAT portion (if any) in relation thereto);
Norwegian Originators means the Originators that are located in Norway as set
out in Schedule 1;
Norwegian Receivables means the Receivables originated by a Norwegian Originator
and governed by Norwegian law;
Notice of Sale and Assignment has the meaning set out in Clause 23.5(a) of the
Nieuw Amsterdam Receivables Purchase Agreement;
Notice Details means the notice details set out in Clause 16 of the Common
Terms;
Official Body means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles;
Ongoing Conditions Precedent means the ongoing conditions precedent listed in
Schedule 4 Part B to the Master Definitions Agreement];
Onward Sale Agreements means:
(a)
the Intermediary Receivables Purchase Agreements; and

(b)
the Nieuw Amsterdam Receivables Purchase Agreement,

and Onward Sale Agreement means any of them as the context may require;
Operating Lease of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease;
Operational Expenses means the operational costs and expenses incurred by (or on
behalf of) the Main SPV (together with any applicable VAT thereon) that are due
and payable to:
(a)
the independent accountants, agents and counsel of the Main SPV;

(b)
the Directors;

(c)
if the Master Servicer is not a Greif Transaction Party, any applicable
Servicing Fees;

(d)
if a Backup Servicer has been appointed, the fees and expenses of such Backup
Servicer;

(e)
any person in respect of any governmental fee or charge; and



 
0067324-0000012 AMBA:6284902.5
24
 




--------------------------------------------------------------------------------




(f)
any person in respect of any other fees or expenses pursuant to or in connection
with the Transaction Documents;

Organizational Documents means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, bylaws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents and any document setting forth the designation, amount and/or relative
rights, limitations and preferences of any class or series of such Person’s
Equity Interests;
Originator's Agent means Greif CC in its capacity as agent to the Originators;
Originators mean Originators means the parties set out in Schedule 1;
Originator Receivables Purchase Agreement means each originator receivables
purchase agreement dated on or about the date of this Agreement between:
(a)
an Originator (other than the Italian Originator) and the Belgian Intermediary;
and

(b)
the Italian Originator and the Italian Intermediary;

Originator Termination Event means the occurrence and continuation of any of
following events in relation to an Originator: Termination Events listed under
(a), (b) and (c).
Parallel Debt has the meaning given to it in Clause ‎2 of the Rights Pledge
Agreement;
Participating Member State means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union;
Participant has the meaning given to it in Clause 26.6 of the Nieuw Amsterdam
Receivables Purchase Agreement;
Parties or parties means the parties to the relevant Transaction Document, and
each individually a Party or a party;
Performance and Indemnity Agreement means the performance and indemnity
agreement dated on or about the date of this Agreement between among others the
Performance Indemnity Provider, the Main SPV the Italian Intermediary and the
Facility Agent;
Performance Indemnity Provider means Greif, Inc. it its capacity as performance
indemnity provider under the Performance and Indemnity Agreement;
Permitted Accounts Receivable Securitization means (a) any Domestic Receivables
Securitization and (b) any Foreign Receivables Securitization, in each case,
together with any amendments, restatements or other modifications or
refinancings permitted by this Agreement;
Permitted Investors means (a) All Life Foundation, Dempsey Family Trust, Michael
H. Dempsey Trust, Shannon J. Dempsey, Naomi C. Dempsey Charitable Lead Annuity
Trust, Nob Hill Trust, Henry Coyle Dempsey Trust, Patricia M. Dempsey, Patricia
M. Dempsey Living Trust, Judith D. Hook, Judith D. Hook Living Trust, Mary T.
McAlpin, Mary T. McAlpin Living Trust, Mary T. McAlpin Charitable Remainder
Annuity Trust, John McNamara, Virginia D. Ragan and Virginia D. Ragan Living
Trust; (b) the spouses, heirs, legatees, descendants and blood relatives to the
third degree of consanguinity of any person in clause (a) and any adopted
children and blood relative thereof; (c) the executors and administrators of the
estate of any such person, and any court appointed guardian of any person in
clause (a) or (b); (d) any trust, family partnership or similar investment
entity for the benefit of any such person referred to in the foregoing clause
(a) or (b) or any other Persons (including for charitable purposes), so long as
one or more members of the group consisting of the Permitted Investors have the
exclusive or a joint right to control the voting and disposition of securities
held by such trust, family partnership or other investment entity; and (e) any
employee or retiree benefit plan sponsored by Greif, Inc.;


 
0067324-0000012 AMBA:6284902.5
25
 




--------------------------------------------------------------------------------




Person shall be construed as a reference to any person, firm, company,
corporation, Governmental Entity, state or agency of a state or any association
or partnership (whether or not having separate legal personality) of two (2) or
more of the foregoing;
Pledged Account Claims means all claims which the Main SPV has or may have at
any time against the Main SPV Account Bank in relation to monies at any time
owed by the Main SPV Account Bank to the Main SPV in relation to the pledged
accounts or in relation to any monies at any time deposited therein or credited
thereto, or otherwise owed by the Main SPV Account Bank to the Main SPV in
respect thereof.
Pledged Assets means the TD Pledged Rights, the Receivables Pledged Rights and
the Pledged Account Claims;
PMP means professional market party (professionele marktpartij);
Portfolio has the meaning given to it in Clause 3.1 of the Nieuw Amsterdam
Receivables Purchase Agreement.
Portuguese Originators means the Originators that are located in Portugal as set
out in Schedule 1, and Portuguese Originator means any of them as the context
may require;
Portuguese Receivables means the Receivables originated by a Portuguese
Originator governed by Portuguese law;
Post-termination Priority of Payments means at any time after the end of the
Revolving Period, the following allocation (including for the avoidance of doubt
any provisions that need to be made to make such payments on the due date
therefor) and payment of any amounts received by the Main SPV as well as the
proceeds of any enforcement proceedings in respect of the Security (including
any amounts standing to the credit of the Main SPV Operating Account):
(a)
first towards payment of the Main SPV Tax Obligations owing and unpaid by the
Main SPV (other than Dutch corporate income tax in relation to the amount equal
to the minimum profit referred to below) if any and to the payment of amounts
equal to the minimum profit to be retained by the Main SPV for Dutch tax
purposes for the then current calendar year (which shall be an amount of euro
27,000 for the first year of and an amount of euro 22,000 for any subsequent
years);

(b)
second towards payment of accrued and unpaid Usage Fees and Unused Facility
Fees;

(c)
third towards payment of the Operational Expenses to the extent such Operational
Expenses are not listed elsewhere in the Post-termination Priority of Payments
(and following a Termination Event, only to the extent included in the Principal
Obligations);

(d)
fourth towards repayment of the Invested Amounts until reduced to zero;

(e)
fifth towards payment of all obligations, liabilities, costs and expenses due
and payable to the Funding Purchasers or the Funding Administrator or Facility
Agent not listed elsewhere in the Post-termination Priority of Payments;

(f)
sixth towards payment of the Servicing Fees to the Master Servicer; and

(g)
seventh towards payment of any amounts due and payable to the Subordinated
Lender under the Subordinated Loan Agreement

to be paid in the relevant Approved Currency (provided that in order to
determine whether a relevant payment can be made, any amount in a currency other
than euro shall be converted into euro using the Applicable Conversion Rate) and
with the understanding that items (f) –(g) will be satisfied out of the
Aggregate DPP (if any);


Potential Originator Termination Event means the event or circumstance or any
combination of events or circumstances, which, with the lapse of time, the
giving of notice or fulfilment or non-fulfilment of any condition, will result
in a Originator Termination Event;


 
0067324-0000012 AMBA:6284902.5
26
 




--------------------------------------------------------------------------------




Potential Termination Event means the event or circumstance or any combination
of events or circumstances, which, with the lapse of time, the giving of notice
or fulfilment or non-fulfilment of any condition, will result in a Termination
Event (other than an Expiration Termination Event);
Pre-termination Priority of Payments means on any Investment Date during the
Revolving Period, the following allocation (including for the avoidance of doubt
any provisions that need to be made to make such payments on the due date
therefor) and payment of the Main SPV Available Funds:
(a)
first towards payment of the Main SPV Tax Obligations owing and unpaid by the
Main SPV (other than Dutch corporate income tax in relation to the amount equal
to the minimum profit referred to below) if any, and to the payment of amounts
equal to the minimum profit to be retained by the Main SPV for Dutch tax
purposes for the then current calendar year (which shall be an amount of euro
27,000 for the first year of and an amount of euro 22,000 for any subsequent
years]);

(b)
second towards payment of accrued and unpaid Usage Fees and Unused Facility
Fees;

(c)
third towards payment of the Operational Expenses to the extent such Operational
Expenses not listed elsewhere in the Pre-termination Priority of Payments;

(d)
fourth towards repayment of the Invested Amounts until the Invested Amount is
reduced to the applicable Maximum Invested Amount on such Investment Date;

(e)
fifth towards payment of all obligations, liabilities, costs and expenses due
and payable by the Main SPV or the Main SPV Administrator and which are not
listed elsewhere in the Pre-termination Priority of Payments;

(f)
sixth toward payment of the Purchase Price of any Purchased Receivables to the
extent not already previously paid;

(g)
seventh towards payment of the Servicing Fees to the Master Servicer; and

(h)
eighth towards payment of any amounts payable to the Subordinated Lender under
the Subordinated Loan Agreement, provided that no Termination Event occurs as a
result of such payment,

to be paid in the relevant Approved Currency (provided that in order to
determine whether a relevant payment can be made, any amount in a currency other
than euro shall be converted into euro using the Applicable Conversion Rate) and
with the understanding that items (f) –(g) will be satisfied out of the
Aggregate DPP (if any);
Principal Obligations means any and all payment obligations of the Main SPV owed
to the Secured Creditors under or pursuant to the Transaction Documents (other
than the Parallel Debt), whether present or future, whether actual or
contingent, and whether for principal, interest or costs;
Priority of Payments means the Pre-termination Priority of Payments or the
Post-termination Priority of Payments, as applicable;
Programme Support Provider means, with respect to the Conduit Purchaser, the
Committed Purchaser and any other Conduit Support Provider pursuant to a Conduit
Support Agreement entered into with the Conduit Purchaser;
Programme means the trade receivables securitisation programme contemplated by
the Transaction Documents;
Purchase Date means:
(a)
in respect of the French Receivables, the Closing Date and each Investment Date
during the Revolving Period provided that the seller of the relevant French
Receivables own such French Receivables on each such date; and



 
0067324-0000012 AMBA:6284902.5
27
 




--------------------------------------------------------------------------------




(b)
in respect of all other Receivables, the Closing Date and each Business Day
during the Revolving Period on which the seller of the relevant Receivables owns
the relevant Receivables;

Purchase Price means, in respect of a Purchased Receivable, the Purchase Price
as set out in the relevant Receivables Purchase Agreement;
Purchased Receivables means, on any given date, all Receivables assigned, sold
transferred or purported to be assigned, sold or transferred to the buyer under
the relevant Receivables Purchase Agreement (regardless of whether they are
partly or fully unpaid on each such date);
Rabobank means Coöperatieve Rabobank U.A., a cooperative with excluded liability
(coöperatie met uitgesloten aansprakelijkheid) incorporated under the laws of
The Netherlands, having its registered office at Croeselaan 18, 3521 CB Utrecht,
The Netherlands;
Rabobank International means Coöperatieve Rabobank U.A. trading as Rabobank;
Rabobank International, London Branch means Coöperatieve Rabobank U.A trading as
Rabobank London;
Rate Types means Eurocurrency Rate and the CP Rate;
Rating Agencies means on any date the rating agencies then rating Commercial
Paper at the request of the Conduit Purchaser;
Rating Downgrade Event means, in respect of the Performance Indemnity Provider,
if the Performance Indemnity Provider's senior long-term unsecured debt rating:
(a)
provided by S&P falls below BB- or if such rating is withdrawn; or

(b)
provided by Moody's falls below Ba3 or if such rating is withdrawn;

RDR Investment Date means the 20th day of each calendar month or, if such day is
not a Business Day the immediately following Business Day unless it would
thereby fall in the next calendar month in which case such day or date shall be
brought forward to the immediately preceding Business Day;
Rebate Reductions means in respect of a Receivable and its related Debtor, the
amount accrued of any rebates provided by the relevant Originator in respect of
Contractual Dilutions as recorded in its books and records;
Receivable means any and all indebtedness and payment claims (including the VAT
portion) of an Originator against a Debtor (other than an Excluded Debtor) for
which an invoice has been issued under the underlying Contract, including,
without limitation any account, instrument or general intangible, arising in
connection with, or constituting consideration for, the sale of goods or
rendering of services by that Originator, and includes the obligation to pay any
finance charges, fees and other charges with respect thereto including in
respect of Tax and any of an Originator's claims (and any rights to determine
the legal relationship, including termination rights) arising under the Contract
and includes, unless otherwise specified, any Related Rights and includes, where
the context so requires any Purchased Receivables;
Receivables Facility Assets shall mean all Receivables (whether now existing or
arising in the future) of Greif Inc. or any of its Subsidiaries which are
transferred pursuant to a Permitted Accounts Receivable Securitization, and any
assets related thereto, including without limitation (a) all collateral given by
the respective account debtor or on its behalf (but not by Greif Inc. or any of
its Subsidiaries) securing such Receivables, (b) all contracts and all
guarantees (but not by Greif Inc. or any of its Subsidiaries) or other
obligations directly related to such Receivables, (c) other related assets
including those set forth in the Receivables Documents, and (d) proceeds of all
of the foregoing;
Receivables Facility Attributable Debt means at any date of determination
thereof in connection with any Receivables Documents, the aggregate net
outstanding amount theretofore paid to the applicable seller of Receivables in
respect of the Receivables and related assets sold or transferred by it to an
unaffiliated Person or Receivables Subsidiary (as defined in the Credit
Agreement) in connection with such documents (it being the


 
0067324-0000012 AMBA:6284902.5
28
 




--------------------------------------------------------------------------------




intent of the parties that the amount of Receivables Facility Attributable Debt
at any time outstanding approximate as closely as possible the principal amount
of Financial Indebtedness which would be outstanding at such time under any
Receivables Documents (as defined in the Credit Agreement) if the same were
structured as a secured lending agreement rather than a purchase agreement);
Receivables Purchase Agreements means:
(a)
the Originator Receivables Purchase Agreements;

(b)
the Intermediary Receivables Purchase Agreements; and

(c)
Nieuw Amsterdam Receivables Purchase Agreement,

and Receivable Purchase Agreement means any of them as the context may require;
Receivables Report means the receivables report (the form and content of which
is to be agreed between the Master Servicer and the Facility Agent) to be
provided by the Master Servicer to the Facility Agent in accordance with Clause
9 of the Servicing Agreement;
Receivables Pledged Rights means any and all present and future rights
(vorderingen) of the Main SPV (including but not limited to rights to repayment
of principal, payment of interest and payment of other amounts as well as rights
to non-monetary payment) under or in respect of the Purchased Receivables;
Records means, in respect of any Purchased Receivable, all Contracts,
correspondence, notes of dealings and other documents, books, books of account,
registers, records and other information (including, without limitation, tapes,
discs, punch cards and related property and rights) maintained (and recreated in
the event of destruction of the originals thereof) by the relevant Originator
(or Greif CC) with respect to such Receivable and the related Debtor;
Reference Banks means four major banks in the Relevant Interbank Market as may
be appointed by the Funding Administrator;
Register has the meaning given to it in Clause 26.4 of the Nieuw Amsterdam
Receivables Purchase Agreement;
Reinvestment has the meaning given to it in the Nieuw Amsterdam Receivables
Purchase Agreement;
Related Rights means, with respect to any Receivable:
(a)
all security interests, reservations of ownership, liens or other Adverse Claims
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and agreements describing any collateral
security securing such Receivables;

(b)
all other accessory or ancillary rights as well as any other rights of the
Originators to such Receivable;

(c)
all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise
(provided that it is understood and agreed that notwithstanding anything herein
or in any other Transaction Document to the contrary, any amounts received by
any Transaction Party in respect of, or otherwise in connection with, such
guarantee, insurance or other agreement or arrangement shall constitute Related
Rights for all purposes of the Transaction Documents);

(d)
all Instruments of Debt in respect of such Receivable;

(e)
all Records related to such Receivable; and

(f)
any and all goods and documentation or title evidencing the shipment or storage
of any goods, the sale of which by the Originator gave rise to such Receivable,



 
0067324-0000012 AMBA:6284902.5
29
 




--------------------------------------------------------------------------------




in each case, including all proceeds at any time howsoever arising out of the
resale, redemption or other disposal of (net of collection costs) such
Receivable, or dealing with, or judgments relating to, any of the foregoing, any
debts represented thereby, and all rights of action against any person in
connection therewith;
Relevant Interbank Market means in relation to (i) euro, the Eurozone interbank
market, (ii) GBP, the London interbank market, (iii) DKK, the Copenhagen
interbank market, (iv) NOK, the Oslo interbank market and (v) SEK, the Stockholm
interbank market;
Report means the report in a form acceptable to the Main SPV, the Funding
Administrator and the Facility Agent delivered by the Master Servicer pursuant
to the Servicing Agreement;
Reporting Date means, in respect of a Data Period, a day that is four (4)
Business Days prior to the relevant Settlement Date;
Reporting Date Request has the meaning given to it in Clause 4.1 of the Nieuw
Amsterdam Receivables Purchase Agreement.
Repossessable Goods means any goods the delivery of which gave rise to a
Receivable, where such goods are subject to retention of rights or similar
rights under applicable law;
Requirement of Law in respect of any Person shall mean any law, treaty, rule,
requirement or regulation;
(a)
a notice by or an order of any court having jurisdiction;

(b)
a mandatory requirement of any regulatory authority having jurisdiction; or

(c)
a determination of an arbitrator or Official Body,

in each case applicable to or binding upon that Person or to which that Person
is subject or with which it is customary for it to comply;
Reserve Percentage means an amount (expressed as a percentage) that is
calculated as the sum of (A) and (B) where:
(A)    is the greater of:
(a)
the sum of (x) the Dynamic Loss Reserve and (y) the Dynamic Dilution Reserve;
and

(b)
the Floor Reserve Percentage; and

(B)    is the Yield Reserve.
Reuters Screen means a page of the Reuters service or of any other medium for
the electronic display of data as may be previously approved in writing by the
Funding Administrator and Main SPV;
Revolving Period means the period commencing on the Closing Date and ending on
the earlier of (a) the occurrence and continuation of a Termination Event, or
(b) the Facility Maturity Date;
Rights Pledge Agreement means the pledge agreement dated on or about the date of
this Agreement between the Main SPV and the Facility Agent and creating, inter
alia, a first ranking right of pledge over its rights under the Transaction
Documents;
S&P means Standard & Poor's Rating Services, a Standard & Poor's Financial
Services LLC Business;
Sale and Leaseback Transaction means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter within 180 days lease, or repurchase
under an extended purchase contract, conditional sales or other title retention
agreement, the same


 
0067324-0000012 AMBA:6284902.5
30
 




--------------------------------------------------------------------------------




or similar property, but excluding the sale of an asset and the subsequent lease
of such asset for a term of less than one year; provided that such transaction
is not for the purpose of financing such asset;
Screen Rate means:
(a)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for one month deposits in EUR;

(b)
in relation to CIBOR, the percentage rate per annum published by the information
system Reuters on the appropriate page (or any replacement page on that service)
for one month deposits in DKK;

(c)
in relation to NIBOR, the percentage rate per annum published by the information
system Reuters on the appropriate page (or any replacement page on that service)
for one month deposits in NOK;

(d)
in relation to STIBOR, the percentage rate per annum published by the
information system Reuters on the appropriate page (or any replacement page on
that service) for one month deposits in SEK;

(e)
in relation to LIBOR, the British Bankers' Association Interest Settlement Rate
for one month deposits in GBP; and

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Funding Administrator may
specify another page or service displaying the appropriate rate;
SEC means the United States Securities and Exchange Commission, or any authority
of the government of the United States, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to the government of the United States, succeeding to any of the
United States Securities and Exchange Commission's principal functions;
Secured Creditors means the Conduit Purchaser, the Committed Purchaser, the
Facility Agent (as principal), the Master Servicer, the Backup Servicer, the
Main SPV Account Bank, the Main SPV Administrator, the Directors, the
Subordinated Lender and the Funding Administrator;
Secured Obligations means any and all payment obligations of the Main SPV owed
to the Facility Agent under or pursuant to the Parallel Debt as well as under
any of the Security Agreements;
Secured Property means all the property of the Main SPV which is subject to the
Security;
Security means the security interests created over the assets, rights or
receivables of the Main SPV pursuant to the Security Agreements;
Security Agreements means:
(a)
the Rights Pledge Agreement; and

(b)
the Collection Account Pledge Agreements;

SEK means the lawful currency of Sweden;
Servicer Report has the meaning set out in Clause 9 of Servicing Agreement;
Servicing Agreement means the servicing agreement dated on or about the date of
this Agreement between the Master Servicer, the Main SPV, the Main SPV
Administrator, the Facility Agent and others;
Servicing Fees has the meaning given to it in Clause 4 of the Servicing
Agreement;
Settlement Date means (i) during the Revolving Period, each Investment Date and
(ii) following the Revolving Period, each 20th day of the month or, if such day
is not a Business Day the immediately following Business


 
0067324-0000012 AMBA:6284902.5
31
 




--------------------------------------------------------------------------------




Day unless it would thereby fall in the next calendar month in which case such
day or date shall be brought forward to the immediately preceding Business Day
or, in the event of the occurrence and continuation of a Termination Event, such
additional or more frequent settlement dates as the Funding Purchasers and/or
the Facility Agent may require, as notified by any of them in writing to the
Originators' Agent;
Shareholder means Stichting Cooperage Receivables Finance, a foundation
(stichting) established under the laws of The Netherlands and holding all of the
outstanding share capital of the Main SPV;
Share Capital Account means the bank account in the name of the Main SPV in
which the share capital of the Main SPV is deposited (from time to time);
Shareholder Management Agreement means the shareholder management agreement
dated on or about the date of this Agreement between the Shareholder, the
Shareholder's Director, the Main SPV and the Facility Agent;
Shareholder's Director means Trust International Management (T.I.M.) B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and its
registered office at Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The
Netherlands;
Soterra LLC means Soterra LLC, a Delaware limited liability company and a
wholly- owned Subsidiary of the Performance Indemnity Provider;
Spanish Originators means the Originators that are located in Spain as set out
in Schedule 1, and Spanish Originator means any of them as the context may
require;
Spanish Receivables means the Receivables originated by a Spanish Originator
governed by Spanish law;
Special Report Date means (i) initially the first date designated as a "Special
Report Date" by the Facility Agent and which falls within the period of 30 days
following the date on which a Rating Downgrade Event occurred and (ii)
thereafter, the date falling seven days after the immediately preceding Special
Report Date, provided that no Special Report Date shall occur if the Rating
Downgrade Event is no longer continuing and the Facility Agent and the Master
Servicer have agreed on appropriate arrangements in relation to the provision of
the Reports and funding by the Funding Purchasers between the last Special
Report Date and the next subsequent RDR Investment Date.
Special Report Date Request has the meaning ascribed in Clause 4.1 of the Nieuw
Amsterdam Receivables Purchase Agreement;
SDR Investment Date has the meaning ascribed in Clause 4.1 of the Nieuw
Amsterdam Receivables Purchase Agreement;
Standard of Care means the standard of care of a prudent merchant;
Statutory Reserves means, with respect to the Committed Purchaser any Investment
made in any currency, any currency, maximum reserve, liquid asset, fees or
similar requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Bank of England, the Financial Services Authority, the European
Central Bank or other Official Body for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to loans in such currency are determined, in each case
expressed as a percentage of the Invested Amount in respect of such Investment,
as determined by the Funding Administrator. The Statutory Reserve rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement;
STIBOR means:
(a)
the applicable Screen Rate; or



 
0067324-0000012 AMBA:6284902.5
32
 




--------------------------------------------------------------------------------




(b)
(if no Screen Rate is available for SEK) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Funding
Administrator at its request quoted by the Reference Banks to leading banks in
the Relevant Interbank Market, at 11:00 a.m. London time on the relevant date
for offering deposits in SEK for one month,

and, if any such rate is below zero, STIBOR will be deemed to be zero;
Stress Factor means 2.25;
Subordinated Lender means Greif CC in its capacity as subordinated lender under
the Subordinated Loan Agreement;
Subordinated Loan means collectively, all the Subordinated Loan Advances made
available by the Subordinated Lender to the Main SPV under the Subordinated Loan
Agreement;
Subordinated Loan Advance has the meaning given to it in the Subordinated Loan
Agreement;
Subordinated Loan Agreement means the subordinated loan agreement dated on or
about the date of this Agreement between the Subordinated Lender, the Main SPV,
the Facility Agent and the Main SPV Administrator;
Subordinated Loan Required Advance Amount means in respect of an Investment Date
the sum in each Approved Currency of (a) the positive difference between the
Nominal Amount of all outstanding Purchased Receivables (including the Purchased
Receivables that are to be purchased on such Investment Date) on such Investment
Date in such Approved Currency, less the Investments on such Investment Date in
the Approved Currency, (b) any amounts due in one or more Approved Currencies to
remedy a breach of a Funding Test, and (c) any other amounts due by the Main SPV
under the Nieuw Amsterdam Receivables Purchase Agreement in such Approved
Currency;
Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person; provided that in no event shall the term Subsidiary include any Person
unless and until its financial results are required to be consolidated with
Greif Inc.’s financial results under GAAP. Unless otherwise specified, all
references herein to a Subsidiary or to Subsidiaries shall refer to a Subsidiary
or Subsidiaries of Greif Inc.;
Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a Master Agreement), including any such obligations
or liabilities under any Master Agreement;
Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any affiliate of a
Lender;


 
0067324-0000012 AMBA:6284902.5
33
 




--------------------------------------------------------------------------------






Swedish Debt Collection Act means the Swedish Debt Collection Act (Sw.
inkassolagen (1974:192));
Swedish Originators means the Originators that are located in Sweden as set out
in Schedule 1, and Swedish Originator means any of them as the context may
require;


Swedish Personal Data Act means the Swedish Personal Data Act (Sw.
Personuppgiftslagen (Sw. Personuppgiftslagen (1998:204));
Swedish Receivables means the Receivables originated by a Swedish Originator and
governed by Swedish law;
Tax shall be construed so as to include any present or future tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature whatsoever (including
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the same) imposed or levied by or on behalf of any
relevant jurisdiction or any sub-division of it or by any authority in it having
power to tax, and Taxes, tax, taxes, taxation, taxable and comparable
expressions shall be construed accordingly;
TD Pledged Rights means any and all present and future rights (vorderingen) of
the Main SPV (including but not limited to rights to repayment of principal,
payment of interest and payment of other amounts as well as rights to
non-monetary payment) under or in respect of the Transaction Documents against
each of the Transaction Documents Parties (other than the Main SPV and the
Facility Agent);
Termination Date means, following the occurrence and continuation of a
Termination Event (other than an Insolvency Termination Event) the date notified
by the Funding Administrator to the Performance Indemnity Provider, Greif CC and
Main SPV in writing, and upon the occurrence and continuation of an Insolvency
Termination Event, the date on which the relevant Insolvency Termination Event
occurred;
Termination Event means the occurrence of any of the following events:
(a)
the Main SPV or any Greif Transaction Party (other than an Originator) fails to
pay any amount due under the Transaction Documents to which it is a party or to
the account designated for such purpose within 2 Business Days of the due date
therefor; or

(b)
the Main SPV or any Greif Transaction Party (other than an Originator) defaults
in the performance or observance of any of its other obligations (other than a
failure to perform or comply with obligations, which failure, in the reasonable
opinion of the Facility Agent is not material) under or in respect of any
Transaction Document and such default (a) is, in the reasonable opinion of the
Facility Agent, incapable of remedy or (b) being a default, which is, in the
reasonable opinion of the Facility Agent capable of remedy remains unremedied
for 10Business Days or such longer period as the Facility Agent may agree after
the Facility Agent has given written notice to the Main SPV or the relevant
Greif Transaction Party (as the case may be);

(c)
any representation made or deemed to be made by the Main SPV or any Greif
Transaction Party (other than an Originator) under any or in respect of any of
the Transaction Documents proves to have been incorrect or misleading when made
or deemed to be made (other than a misrepresentation, which, in the reasonable
opinion of the Facility Agent, is not material) and such misrepresentation is
incapable of remedy or (b) being a misrepresentation which (in the reasonable
opinion of the Facility Agent) is capable of remedy remains unremedied for 10
Business Days or such longer period as the Facility Agent may agree after the
Facility Agent has given written notice to the Main SPV or the relevant Greif
Transaction Party (as the case may be);

(d)
the Master Servicer fails to deliver a Report in accordance with the terms of
the Servicing Agreement and such Report is not provided in the form, format and
manner contemplated in the Servicing Agreement within 2 Business Days of the due
date of the delivery of such Report;

(e)
any Greif Transaction Party disposes of, or agrees to dispose of Purchased
Receivables representing a material amount, or creates or agrees to create, an
Adverse Claim on Purchased Receivables representing a material amount other than
in accordance with the Transaction Documents;



 
0067324-0000012 AMBA:6284902.5
34
 




--------------------------------------------------------------------------------




(f)
it is or becomes unlawful for the Main SPV or any Greif Transaction Party to
perform any of its material obligations under the Transaction Documents to which
it is a party; or any of the material obligations under the Transaction
Documents ceases to be a legal, valid and binding and enforceable obligation of
any such Transaction Party;

(g)
the Main SPV or any Greif Transaction Party: (a) takes corporate action for its
dissolution, liquidation or legal demerger or a substantial part of its assets
are placed under administration; or (b) is or becomes Insolvent;

(h)
on a Reporting Date, the three-month rolling average Delinquency Ratio exceeds
0.020;

(i)
on a Reporting Date, the three-month rolling average Dilution Ratio exceeds
0.034;

(j)
on a Reporting Date, the three-month rolling average Days Sales Outstanding
exceeds 85;

(k)
on any Investment Date, the Funding Base being less than the Aggregate Invested
Amounts on such Investment Date and the Subordinated Lender has indicated that
it will not provide a Subordinated Loan to cover the difference;

(l)
the occurrence of a Cross Default Event;

(m)
the occurrence of a Change of Control Event;

(n)
the Main SPV or any Greif Transaction Party repudiates a Transaction Document to
which it is a party or evidences an intention to repudiate such a Transaction
Document;

(o)
the second occurrence of an Originator Termination Event in respect of two (or
more) separate Originators; and

(p)
the occurrence of the Facility Maturity Date (the Expiration Termination Event);

Tranche has the meaning specified in Section 11 of the Nieuw Amsterdam
Receivables Purchase Agreement;
Tranche Period means, with respect to any Tranche (a) initially the period
commencing on (and including) the applicable Investment Date and ending on (and
excluding) the next Investment Date and (b) thereafter, each successive period
commencing on (and including) the last day of the immediately preceding Tranche
Period for such Tranche and ending on (and excluding) the next succeeding
Investment Date; provided that:
(a)
any Tranche Period which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day (provided that if
Yield in respect of such Tranche Period is computed by reference to the
Eurocurrency Rate, and such Tranche Period would otherwise end on a day which is
not a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Tranche Period shall end on the next preceding Business
Day);

(b)
in the case of any Tranche Period of one day (A) if such Tranche Period is the
initial Tranche Period for a Tranche, such Tranche Period shall be the
applicable Investment Date, (B) any subsequently occurring Tranche Period which
is one day shall, if the immediately preceding Tranche Period is more than one
day, be the last day of such immediately preceding Tranche Period and, if the
immediately preceding Tranche Period is one day, be the day next following such
immediately preceding Tranche Period and (C) if such Tranche Period occurs on a
day immediately preceding a day which is not a Business Day, such Tranche Period
shall be extended to the next succeeding Business Day;

(c)
in the case of any Tranche Period for any Tranche which commences before the
Termination Date and would otherwise end on a date occurring after the
Termination Date, such Tranche Period shall end on the Termination Date and the
duration of each Tranche Period which commences on or after the Termination Date
shall be as selected by the Funding Administrator on behalf of the relevant
Funding Purchaser; and



 
0067324-0000012 AMBA:6284902.5
35
 




--------------------------------------------------------------------------------




(d)
any Tranche Period in respect of which Yield is computed by reference to the CP
Rate may be terminated at the election of the Funding Administrator, at any
time, in which case the Tranche allocated to such terminated Tranche Period
shall be allocated to a new Tranche Period commencing on (and including) the
date of such termination and ending on (but excluding) the next Investment Date;

Transaction Documents means:
(a)
this Master Definitions Agreement

(b)
the Receivables Purchase Agreements;

(c)
the Servicing Agreement;

(d)
the Management Agreements;

(e)
the Administration Agreement;

(f)
the Subordinated Loan Agreement;

(g)
the Liquidity Facility Agreement;

(h)
the Performance and Indemnity Agreement;

(i)
the Rights Pledge Agreement;

(j)
the Belgian Collection Account Pledge Agreement;

(k)
the Danish Collection Account Pledge Agreement;

(l)
the English Collection Account Pledge Agreement; and

(m)
the Funding Cost Fee Letter;

(n)
any other document deemed to be a Transaction Document for the purposes of this
Agreement by the Facility Agent (acting on behalf of the Funding Purchasers),
the Italian Intermediary and Greif CC in its capacity as the Originators' Agent,
the Master Servicer and the Belgian Intermediary;

and Transaction Document means any of them as the context may require;
Transaction Party Obligation means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or become due) of any
Transaction Party to the Secured Creditors arising under or in connection with
the Nieuw Amsterdam Receivables Purchase Agreement or any other Transaction
Document or the transactions contemplated thereby, and shall include the
Aggregate Invested Amount, Yield accrued and to accrue to maturity with respect
to all Tranche Periods at such time, Fees, and all other amounts owed and
payable (whether or not due and payable) by any Transaction Party under or in
connection with the Nieuw Amsterdam Receivables Purchase Agreement or any other
Transaction Document (whether in respect of fees, expenses, indemnifications,
breakage costs, increased costs or otherwise), including interest, fees and
other obligations that accrue after the commencement of any bankruptcy,
insolvency or similar proceeding with respect to any Transaction Party (in each
case whether or not allowed as a claim in such proceeding;
Transaction Parties means:
(a)
the Originators;

(b)
the Originators' Agent;

(c)
the Intermediaries;



 
0067324-0000012 AMBA:6284902.5
36
 




--------------------------------------------------------------------------------




(d)
the Main SPV;

(e)
the Main SPV Administrator;

(f)
the Main SPV Account Bank;

(g)
the Directors;

(h)
the Shareholder;

(i)
the Funding Purchasers;

(j)
the Funding Administrator;

(k)
the Facility Agent;

(l)
the Master Servicer;

(m)
the Performance Indemnity Provider; and

(n)
the Subordinated Lender;

and Transaction Party means any of them as the context may require;
Transmission Date means, in respect of a Data Period, a day that is ten (10)
Business Days prior to the relevant Investment Date;
UK Originators means the Originators that are located in England and Wales;
UK Receivables means the Receivables originated by a UK Originator and governed
by English law;
Unpaid Balance means, with respect to any Purchased Receivable at any time, the
unpaid amount of such Purchased Receivable at such time, excluding any finance,
interest, late payment or similar charges owing by an Debtor in respect of such
Purchased Receivable;
Usage Fees has the meaning given to it in the Funding Costs Fee Letter;
Unused Facility Fees has the meaning given to it in the Funding Costs Fee
Letter;
VAT and Value Added Tax means value added tax as levied in accordance with
Council Directive 2006/112/EC of 28 November 2006 on the common system of value
added tax (repealing the Sixth Council Directive 77/388/EEC of 17 May 1977 on
the harmonisation of the laws of Member States relating to turnover taxes) as
implemented in the Member States of the European Union under their respective
value added tax legislation and legislation supplemental thereto; and (b) any
other tax of a similar fiscal nature (including but not limited to goods and
services tax), whether imposed in a Member State of the European Union in
substitution for, or levied in addition to, such tax, or in any other
jurisdiction;
Voting Stock means means, with respect to any Person as of any date, the shares
of such Person that is at the time entitled to vote in the election of the board
of directors of such Person;
Written-off Receivable means a Receivable which has been written-off, or
qualifies or would qualify for a write-off, as irrevocable in accordance with
the relevant Credit and Collection Policies;
Yield means, for any Tranche and any Tranche Period, the sum of (without
double-counting):
(a)
for each day during such Tranche Period on which any amount of such Tranche is
outstanding, the result of the following:




 
0067324-0000012 AMBA:6284902.5
37
 




--------------------------------------------------------------------------------




plus
(b)
the Liquidation Fee, if any, in respect of such Tranche or part thereof for such
Tranche Period,

where:
YR    =    the Yield Rate for such Tranche for such day;
IA    =    the aggregate Invested Amount of such Tranche on such day;
Y
=    360, 365 or 366, as provided in Section 6.4 of the Nieuw Amsterdam
Receivables Purchase Agreement;

Yield Rate means, with respect to any Tranche for any day, (a) if such Tranche
is funded on such day by the Conduit Purchaser through the issuance of
Commercial Paper (including any Tranche funded by the Committed Purchaser which
is refinanced, directly or indirectly, through the issuance of Commercial
Paper), the CP Rate plus the Applicable Margin and (b) otherwise, the Alternate
Rate; provided that, and notwithstanding anything herein to the contrary, at all
times that a Termination Event has occurred and is continuing, the Yield Rate
for all Tranches shall be a rate per annum equal to the Default Rate; and
Yield Reserve means an amount (expressed as a percentage) that is calculated as
the product of:
(a)
prevailing 1 month weighted average of EURIBOR, GBP Libor, STIBOR, CIBOR and
NIBOR plus Applicable Margin per annum;

(b)
2.25; and

(c)
Days Sales Outstanding divided by 360.

1.2
Construction

(a)
Except to the extent the context otherwise requires, any reference in any of the
Transaction Documents to:

(i)
encumbrance includes any mortgage, charge or pledge or other limited right
securing any obligation of any person, or any other arrangement having a similar
effect;

(ii)
indebtedness includes any obligation (whether incurred as principal debtor,
co-debtor, surety or otherwise) for the payment or repayment of money, whether
present or future, actual or contingent;

(iii)
month means a period beginning in one calendar month and ending in the next
calendar month on the day numerically corresponding to the day of the calendar
month on which it commences or, where there is no date in the next calendar
month numerically corresponding as aforesaid, the last day of such calendar
month, and months and monthly shall be construed accordingly;

(iv)
a reference in any agreement or document to a day shall be construed as a
reference to a calendar day;

(v)
a reference in any agreement or document to be a party, Party, parties or
Parties shall be construed as a reference to a party or the parties entering
into such agreement or document, but shall also be a reference to any successors
or assignees of such party;

(vi)
person includes any individual, firm, company, institution, government, state or
agency of a state or subdivision of a state or any association or partnership
(whether or not having separate legal personality) or two or more of the
foregoing and its successors in title, permitted assigns and permitted
transferees;



 
0067324-0000012 AMBA:6284902.5
38
 




--------------------------------------------------------------------------------




(vii)
principal shall be construed as the English translation of hoofdsom/montant
principal;

(viii)
a reference to a law or a provision of law is a reference to that law or that
provision as extended, applied, amended or re-enacted and includes any
subordinate legislation;

(ix)
a reference to an agreement or another document is a reference to that agreement
or other document as amended, supplemented, novated, re-enacted or restated; and

(x)
a time of day is a reference to Amsterdam time.

(b)
Headings in a Transaction Document does not affect its interpretation.

(c)
Use of the singular shall, where the context requires, include the plural (and
vice versa).

(d)
If a party is obliged to make a payment or deliver a report, a notice or any
other document on a certain day of the month under a Transaction Document and
such day is not a Business Day, then that day shall be postponed to the next day
which is a Business Day unless it would thereby fall into the next calendar
month, in which case such day or date shall be brought forward to the
immediately preceding Business Day.



 
0067324-0000012 AMBA:6284902.5
39
 




--------------------------------------------------------------------------------




COMMON TERMS
2.
FURTHER ASSURANCE

Each Transaction Party designated as an Obligor in any Transaction Document for
the purposes of this Clause shall (at such Transaction Party's cost) do and
execute, or arrange for the doing and executing of, each necessary act, document
and thing reasonably within its power and as may be reasonably requested of it
by the Transaction Party designated as an Obligee in such Transaction Document
for the purposes of this Clause in order to implement and/or give effect to the
Obligor's obligations set out in such Transaction Document.
3.
NO RELIANCE

Each Transaction Party agrees that:
(a)
it has not entered into any of the Transaction Documents in reliance upon any
representation, warranty or undertaking of any other Transaction Party which is
not expressly set out or referred to in one of the Transaction Documents; and

(b)
except in respect of an express representation or warranty under any of the
Transaction Documents, it shall not have any claim or remedy in respect of any
misrepresentation or breach of warranty by any other Transaction Party or in
respect of any untrue statement by any other Transaction Party, regardless of
whether such misrepresentation, breach or untrue statement was made, occurred or
was given prior to the execution of any of the Transaction Documents.

4.
NO RESCISSION OR NULLIFICATION

To the extent permitted by applicable law, each Transaction Party excludes and
waives any right pursuant to Sections 6:265 et seq. of the Dutch Civil Code to
rescind (ontbinden), in whole or in part, or nullify (vernietigen) or request
the rescission (ontbinding), in whole or in part, or nullification of, any
Transaction Document to which it is a party.
5.
BREACH OF DUTY

Nothing in this Clause shall have the effect of limiting or restricting any
liability of a Transaction Party arising as a result of any gross negligence
(grove schuld), fraud, wilful misconduct (opzet) or breach of any agreement by
such person.
6.
FACILITY PARTY TO TRANSACTION DOCUMENTS

6.1
Better preservation and enforcement of rights

Except as otherwise specified in a Transaction Document, the Facility Agent has
agreed to become a party to the Transaction Documents to which it is expressed
to be a party for the better preservation and enforcement of its rights under
the Transaction Documents and shall not assume any liabilities or obligations
under any Transaction Document unless such obligation or liability is expressly
assumed by the Facility Agent in such Transaction Document.
6.2
Facility Agent has no responsibility

The Facility Agent shall not have any responsibility for any of the obligations
of the other Transaction Parties and the other Transaction Parties acknowledge
that the Facility Agent has no such responsibility.
6.3
Third party beneficiary stipulation

The Facility Agent shall be entitled to demand performance by any of the
Transaction Parties of their respective obligations owed to any of the other
Transaction Parties under, pursuant to and/or in connection with any of the
relevant Transaction Documents pertaining to the Main SPV, and to otherwise
invoke any such Transaction Document against any of them, whether or not the
Facility Agent is itself a party to such Transaction Document.


 
0067324-0000012 AMBA:6284902.5
40
 




--------------------------------------------------------------------------------




7.
CHANGE OF TRANSACTION PARTY

Unless provided otherwise, if there is any change in the identity of a
Transaction Party, each of the Transaction Parties shall execute such documents
and take such action as the Facility Agent, the new Transaction Party and the
outgoing Transaction Party may reasonably require for the purposes of vesting in
the new Transaction Party the benefit of any relevant Transaction Documents and
the rights, powers and obligations of the relevant Transaction Party under such
Transaction Documents, and releasing the outgoing Transaction Party from its
future obligations under such Transaction Documents.
8.
RESTRICTION ON ENFORCEMENT OF SECURITY, NON-PETITION AND LIMITED RECOURSE

8.1
Enforcement

Each of the Transaction Parties agrees that until the date falling one year and
one day after the Final Discharge Date:
(a)
only the Facility Agent is entitled to enforce the Security or to take
proceedings against Greif CC and the Main SPV, as applicable, to enforce the
Security or any of the provisions of the Security Agreements, provided that, at
the instruction of the Facility Agent, Main SPV may enforce any security created
pursuant to a Collection Account Pledge Agreement;

(b)
no Transaction Party (other than the Facility Agent) nor any person acting on
behalf of such Transaction Party shall have any right to take any proceedings
against the Main SPV to enforce the Security or, save in accordance with the
terms of the relevant Transaction Documents, to direct the Facility Agent to do
so;

(c)
no Transaction Party (other than the Facility Agent) nor any person acting on
behalf of such Transaction Party shall have the right to take or join any person
in taking any steps against the Main SPV for the purpose of obtaining payment of
any amount due from the Main SPV to such party; and

(d)
it shall not be entitled to take any steps or proceedings which would result in
the Post-termination Priority of Payments not being observed.

8.2
Limited Recourse

Notwithstanding any provision of any Transaction Document, all obligations of
the Main SPV and the Italian Intermediary to the other Transaction Parties are
limited in recourse as set out below:
(a)
each Transaction Party agrees that it will have a right of recourse (whether
directly or indirectly) only in respect of the Secured Property and will not
have any claim, by operation of law or otherwise, against, or recourse to any of
the Main SPV's other assets;

(b)
each Transaction Party agrees that it will have a right of recourse indirectly
against the Italian Intermediary only in respect of the amounts received by the
Italian Intermediary from the Main SPV under the Italian Intermediary
Receivables Purchase Agreement and will not have any claim, by operation of law
or otherwise, against, or recourse to any of the Italian Intermediary’s other
assets;

(c)
sums payable to each Transaction Party in respect of the Main SPV's obligations
to such Transaction Party and the obligations of the Italian Intermediary to the
parties to the Italian Intermediary Receivables Purchase Agreement shall be
limited to the lesser of (a) the aggregate amount of all sums due and payable by
the Main SPV (or the Italian Intermediary for any sums due under the Italian
Intermediary Receivables Purchase Agreement) to such party and (b) the aggregate
amounts received, realised or otherwise recovered by or for the account of the
Facility Agent (and in relation to the Italian Intermediary, received in
accordance with the Italian Intermediary Receivables Purchase Agreement) in
respect of the Secured Property whether pursuant to enforcement of the Security
or otherwise, net of any sums which are payable by the Main SPV in accordance
with the applicable Priority of Payments in priority to or pari passu with sums
payable to such Transaction Party; and



 
0067324-0000012 AMBA:6284902.5
41
 




--------------------------------------------------------------------------------




(d)
if following final distribution of net proceeds of enforcement of the Security
the Facility Agent certifies, in its sole discretion, that the Main SPV and/or
the Italian Intermediary has insufficient funds to pay in full all of the Main
SPV's obligations to such party, each Transaction Party shall have no further
claim against the Main SPV and/or the Italian Intermediary (as the case may be)
to the extent of such shortfall in respect of any unpaid amounts and such unpaid
amounts shall be deemed to be discharged in full.

8.3
Obligations of the Main SPV

The obligations of the Main SPV under the Transaction Documents shall be payable
solely to the extent of funds received from Collections and from any other party
to the Transaction Documents.
8.4
Obligations of the Conduit Purchaser

The obligations of the Conduit Purchaser under the Transaction Documents shall
be payable solely to the extent of funds received from Collections, from any
other party to the Transaction Documents, or Conduit Support Providers under the
Conduit Support Agreements and the Conduit Funding Documents in accordance with
the terms thereof in excess of any funds required to pay matured and maturing
Commercial Paper.
8.5
Non-petition

Each of the Transaction Parties hereby agrees that it shall not, until the
expiry of one (1) year and one (1) day after the later of (i) the Final
Discharge Date and (ii) the payment in full of all outstanding Commercial Paper
or other indebtedness of the Conduit Purchaser in connection with any of the
Conduit Support Agreements and the Conduit Funding Documents (in the case of the
Conduit Purchaser and Conduit Support Providers) take any corporate action or
other steps or legal proceedings (including Insolvency Proceedings) for the
winding-up, dissolution or re-organisation or for the appointment of a receiver,
administrator, administrative receiver, trustee, liquidator, sequestrator or
similar officer of any of the Main SPV or the Funding Purchasers or any Conduit
Support Providers or of any or all of any revenues or assets of the Main SPV or
the Funding Purchasers or any Conduit Support Providers.
8.6
Survival of termination

The obligations arising out of this Clause 8 are continuing and, in particular,
shall survive and remain binding on each Transaction Party for a period of the
one (1) year and one (1) from the earlier of:
(i)
the date on which all amounts payable by any Greif Transaction Party under or in
connection with this Agreement have been paid in full; and

(ii)
the date on which such Transaction Party otherwise ceases to be a Transaction
Party.

9.
PROVISIONS RELATING TO THE SECURITY AGREEMENT

9.1
Secured Creditors and Transaction Documents

Each Secured Creditor shall be bound by, and deemed to have notice of, all of
the provisions of the Transaction Documents, which are relevant to such Secured
Creditor as if it was a party to each such Transaction Document.
9.2
Notice of pledge under Rights Pledge Agreement

Each Transaction Party (other than Main SPV and the Facility Agent) is hereby
notified of the security interests created by the Main SPV pursuant to the
Rights Pledge Agreement and confirms to have received notice of such security
interests.
9.3
Recoveries after Enforcement

Except for monies paid out by the Facility Agent pursuant to the
Post-termination Priority of Payments and unless explicitly provided otherwise
in any Transaction Document, all monies received or recovered by the Secured


 
0067324-0000012 AMBA:6284902.5
42
 




--------------------------------------------------------------------------------




Creditors in respect of the Secured Property after delivery of an enforcement
notice (whether by way of set-off, retention, compensation, balancing of
accounts or otherwise) shall forthwith be paid to (and pending such payment held
as custodian (bewaarnemer) or on trust for the account of) the Facility Agent.
10.
NO OBLIGATIONS IN CERTAIN CIRCUMSTANCES

10.1
No recourse against shareholders and others

No recourse under any obligation, covenant or agreement of the Main SPV, the
Italian Intermediary, the Funding Purchasers or Conduit Support Providers
contained in the Transaction Documents to which it is expressed to be a party
shall be had against any shareholder, officer or director of any of the Funding
Purchasers, the Italian Intermediary, the Conduit Support Providers, or the Main
SPV as such, by the enforcement of any assessment or by any proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the Transaction Documents to which it is expressed to be a party is a
corporate obligation of the Main SPV, the Italian Intermediary, the Funding
Purchasers or Conduit Support Provider and no liability shall attach to or be
incurred by the shareholders, officers, agents or directors of any of the Main
SPV, the Italian Intermediary, the Funding Purchasers or the Conduit Support
Provider as such, or any of them, under or by reason of any of the obligations,
covenants or agreements of the Main SPV, the Italian Intermediary, the Funding
Purchasers or the Conduit Support Provider contained in the Transaction
Documents to which it is expressed to be a party, or implied therefrom. Any and
all personal liability for breaches by the Main SPV, the Italian Intermediary,
the Funding Purchasers or the Conduit Support Provider of any of such
obligations, covenants or agreements, either at law or by statute or
constitution, of every such shareholder, officer, agent or director is hereby
expressly waived by the Transaction Parties.
10.2
No liability for obligations of the Main SPV

The Transaction Parties, other than the Main SPV, shall not have any liability
for the obligations of the Main SPV under the Transaction Documents to which it
is expressed to be a party and nothing in the Transaction Documents shall
constitute the giving of a guarantee, an indemnity or the assumption of a
similar obligation by any of such other Transaction Parties in respect of the
performance by the Main SPV of the Principal Obligations.
11.
CONFIDENTIALITY

11.1
Confidentiality of Information

Each Transaction Party agrees that it shall keep confidential and it will not
disclose to any person, firm or company whatsoever any information relating to
the business, finances or other matters of a confidential nature of any of the
Transaction Parties which it may have obtained as a result of the execution of
any Transaction Document and the transactions contemplated by the Transaction
Documents or of which it may otherwise have become possessed. Information in
respect of Receivables is excluded from this Clause 11.
11.2
Non-Application of Confidentiality Provisions

The Transaction Parties shall use all reasonable endeavours to prevent any
disclosure referred to in Clause ‎11.1, provided however that the provisions of
Clause ‎11.1 hereof shall not apply:
(a)
to the disclosure of any information to any person who is a Transaction Party to
any of the Transaction Documents insofar as such disclosure is expressly
permitted by such Transaction Documents;

(b)
to the disclosure of any information already known to the Transaction Party that
is the addressee of the information otherwise than as a result of entering into
any of the Transaction Documents;

(c)
to the disclosure of any information of or relating to any Transaction Party
with the consent of such Transaction Party;

(d)
to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the breach of any confidentiality obligation of
the disclosing Transaction Party;



 
0067324-0000012 AMBA:6284902.5
43
 




--------------------------------------------------------------------------------




(e)
to the disclosure by the Funding Administrator or Facility Agent (acting on its
own behalf and, where relevant, acting on behalf of the Funding Purchasers) of
any information to any prospective Funding Purchaser or Funding Administrator
that has agreed to keep such information confidential in accordance with this
Clause ‎11 or in accordance with a standard loan market confidentiality
undertaking;

(f)
to the extent that the disclosing Transaction Party is required to disclose the
same pursuant to any Requirement of Law, or a direction or requirement of any
entity exercising executive, legislative, judicial, regulatory, or
administrative functions of, or pertaining to, government, with whose directions
or requirements a disclosing Transaction Party is accustomed to comply;

(g)
to the extent that the disclosing Transaction Party needs to disclose the same
for the exercise, protection or enforcement of any of its rights under or in
relation to the Transaction Documents or, in the case of the Facility Agent or
the Funding Administrator or Main SPV Administrator, for the purpose of
discharging, in such manner as it thinks fit, its duties or obligations under or
in connection with the Transaction Documents in each case to such persons as
require to be informed of such information for such purposes;

(h)
to the extent that the disclosing Transaction Party needs to disclose the same
to any of its employees provided that before any such disclosure each
Transaction Party shall make the relevant employees aware of its obligations of
confidentiality under the relevant Transaction Document and shall at all times
procure compliance with such obligations by such employees;

(i)
to the disclosure of any information to professional advisers who receive the
same under a duty of confidentiality; or

(j)
to the disclosure of any information which any Rating Agency may require to be
disclosed to it or its professional advisers.

12.
CALCULATIONS AND PAYMENTS

12.1
Basis of accrual

Unless otherwise provided in the Transaction Documents any interest,
commitments, commission or fees due from one Transaction Party to another under
any Transaction Document shall accrue from day to day and shall be calculated on
the basis of a year of 360 days.
12.2
FX calculations

Unless otherwise provided in the Transaction Documents, if on any day, a party
is required to make any calculations under or in connection with a Transaction
Document involving amounts denominated in an Approved Currency other than in
Base Currency, such party shall convert such amounts from such Approved Currency
into Base Currency at the Applicable Conversion Rate on such day.
12.3
Currency indemnity

If any sum (a Sum) due from a paying Transaction Party to a receiving
Transaction Party under any Transaction Document or any order, judgment, award
or decision given or made in relation thereto has to be converted from the
currency (the First Currency) in which such Sum is payable into another currency
(the Second Currency) for the purpose of:
(a)
making or filing a claim or proof against the paying Transaction Party; or

(b)
obtaining or enforcing an order, judgment, award or decision in any court or
other tribunal,

the paying Transaction Party shall indemnify the receiving Transaction Party
from and against any loss suffered or incurred as a result of any discrepancy
between (a) the rate of exchange used for such purpose to convert such Sum from
the First Currency into the Second Currency and (b) the rate or rates of
exchange available to such


 
0067324-0000012 AMBA:6284902.5
44
 




--------------------------------------------------------------------------------




person at the time of receipt in the international currency markets. The paying
Transaction Party shall pay such indemnity to the receiving Transaction Party as
soon as reasonably possible.
12.4
Payments to other Transaction Parties

On each date on which any Transaction Document requires an amount to be paid by
one Transaction Party to another Transaction Party (other than the Main SPV),
the paying Transaction Party shall make the relevant amount available to the
receiving Transaction Party by payment to the account specified in the relevant
Transaction Document for value on the due date no later than the time specified
in the relevant Transaction Document or, if no time is specified in the relevant
Transaction Document, by close of banking hours in the place of payment on the
due date.
12.5
No set-off

Except as expressly permitted under any Transaction Document, all payments
required to be made by any Transaction Party under the Transaction Documents
shall be calculated without reference to any set-off or counterclaim and shall
be made free and clear of and without any deduction for or on account of any
set-off or counterclaim, unless the party to which such Transaction Party is
required to pay, has become Insolvent, in which case set-off and counterclaim by
such Transaction Party shall be permitted to the fullest extent possible under
applicable law.
12.6
Rectification

If any amount paid pursuant to a Transaction Document (other than by or to the
Facility Agent) shall be determined (after consultation in good faith between
the Transaction Parties which are parties to the relevant Transaction Document)
to have been incorrect, the Transaction Parties shall consult in good faith in
order to agree upon an appropriate method for rectifying such error so that the
amounts subsequently received and retained by all relevant Transaction Parties
are those which they would have received and retained if no such error had been
made.
13.
VALUE ADDED TAX

13.1
Exclusive of VAT

Unless otherwise provided, any sum stated to be payable under a Transaction
Document by one Transaction Party to another is exclusive of any VAT chargeable
on the supply for which that sum is the consideration (in whole or in part) for
VAT purposes.
13.2
Input supply

If any Transaction Document requires a Transaction Party (the Payer) to
reimburse another Transaction Party (the Payee) for costs related to a supply
made to the Payee, the Payer shall also indemnify the Payee for any VAT burden
with respect to this supply, as far as the Payee is not entitled to recover this
VAT burden through deduction in its own VAT return or through a request for
refund of VAT filed with the VAT authorities of the competent jurisdiction. For
the purposes of this Clause ‎13.2 the wording VAT burden shall mean the VAT
(with respect to the aforementioned supply) that has been charged to the Payee
by its supplier or the VAT that has become due by the Payee on the basis of
reverse charge rules (i.e. when VAT has to be paid through self-assessment by
the recipient of the supply).
14.
WITHHOLDING TAXES

14.1
Tax deduction

Each payment made by a paying Transaction Party to a receiving Transaction Party
under any Transaction Document shall be made without any Tax deduction, unless a
Tax deduction is required by any law.
14.2
Notification



 
0067324-0000012 AMBA:6284902.5
45
 




--------------------------------------------------------------------------------




If a paying Transaction Party becomes aware that it must make a Tax deduction in
respect of any payment under any Transaction Document (or that there is any
change in the rate or the basis of a Tax deduction) it shall notify the
receiving Transaction Party accordingly.
14.3
Tax gross-up

Except as otherwise provided in any Transaction Document, if a Tax deduction is
required by law to be made by a paying Transaction Party (other than the Main
SPV, the Main SPV Administrator, the Main SPV Account Bank, the Funding
Purchasers, the Funding Administrator, the Italian Intermediary and the Facility
Agent) the amount of the payment due from such paying Transaction Party shall be
increased to an amount which (after making any Tax deduction) leaves an amount
equal to the payment which would have been due if no Tax deduction had been
required.
14.4
Tax Credits

If a paying Transaction Party makes a Tax payment and a receiving Transaction
Party determines that a Tax credit is attributable to that Tax payment and the
receiving Transaction Party has obtained, utilised and retained that Tax credit
then the receiving Transaction Party shall pay an amount to the paying
Transaction Party which the receiving Transaction Party determines will leave it
(after that payment) in the same after-tax position as it would have been in had
the Tax payment not been required to be made by the paying Transaction Party.
15.
STAMP DUTY

15.1
Stamping

If any stamp duty, registration taxes, or any other similar duties or taxes are
required to be paid with respect to any Transaction Documents or any document
referred to in it, the Main SPV Administrator shall promptly arrange for the
document to be stamped and the duties or taxes paid for by the Main SPV.
15.2
Delivery of stamped Transaction Documents

If any Transaction Document is subject to stamp duty and counterparts or
duplicates of any Transaction Document are executed, the Main SPV Administrator
shall ensure that all the counterparts or duplicates are duly stamped and shall
then deliver a stamped counterpart or duplicate to each other Transaction Party
to such Transaction Document as soon as practicable.
16.
NOTICES

16.1
Communications in writing

Except as otherwise specified in a Transaction Document, any notice:
(a)
shall be in writing;

(b)
shall be in the English language or accompanied by a translation thereof into
English certified (by an officer of the person making or delivering the same) as
being a true and accurate translation thereof; and

(c)
shall be delivered personally or sent by post (and air mail if overseas) or by
fax to the party due to receive the notice at its address as specified in
Schedule 2 hereto or to another address specified by that party by not less than
7 days' written notice to the other Transaction Parties received before the
notice was despatched.

16.2
Time of receipt

Unless there is evidence that it was received earlier, a notice marked for the
attention of the person specified in accordance with Clause 16.1 is deemed
given:


 
0067324-0000012 AMBA:6284902.5
46
 




--------------------------------------------------------------------------------




(a)
if delivered personally, when left at the relevant address referred to in the
Notices Details;

(b)
if sent by post, except air mail, two (2) Business Days after posting it;

(c)
if sent by air mail, six (6) Business Days after posting it; and

(d)
if sent by fax, when confirmation of its transmission has been recorded by the
sender's fax machine.

16.3
Notice to Debtors

All notices made under or pursuant to the Transaction Documents to Debtors
located in the jurisdictions described in Schedule 2 will be made in compliance
with the requirements set out therein.
17.
VARIATION OF TRANSACTION DOCUMENTS

17.1
Transaction Documents; Facility Agent's consent

A variation of any Transaction Document is valid only if it is in writing and
signed by or on behalf of the Facility Agent, the Main SPV (or, in relation to
the Italian Intermediary Receivables Purchase Agreement, the Italian
Intermediary (acting upon the instructions of the Facility Agent)) and each
other Transaction Party which is a party to such Transaction Document and
notification is made to the Rating Agencies of such variation.
17.2
Master Definitions Agreement

A variation of this Agreement is valid in respect of (i) a Transaction Party or
(ii) a Transaction Document which incorporates the definitions and/or Common
Terms contained in this Agreement (or if the definitions and/or the Common Terms
contained in this Agreement otherwise apply to that Transaction Document), only
if (a) it is signed by each of the Transaction Parties which is a party to such
Transaction Document and (b) it is signed by the Main SPV and the Facility Agent
pursuant to Clause ‎17.1.
18.
PARTIAL INVALIDITY

The illegality, invalidity or unenforceability of any provision of the
Transaction Documents or any part thereof under the law of any jurisdiction
shall not affect its legality, validity or enforceability under the law of any
other jurisdiction nor the legality, validity or enforceability of any other
provision. In the event that a provision of a Transaction Document is invalid,
illegal, not binding, or unenforceable (either in whole or in part), the
remainder of such Transaction Document shall continue to be effective to the
extent that, in view of such Transaction Document's substance and purpose, such
remainder is not inextricably related to and therefore inseverable from the
invalid, illegal, not binding or unenforceable provision. The parties shall make
every effort to reach agreement on a new clause which differs as little as
possible from the invalid, illegal, not binding or unenforceable provision,
taking into account the substance and purpose of such Transaction Document.
19.
ENTIRE AGREEMENT

The Transaction Documents and any documents referred to in the Transaction
Documents constitute the entire agreement and understanding between the
Transaction Parties relating to the transactions contemplated by such
Transaction Documents.
20.
MULTIPLE CAPACITIES

Where any Transaction Party acts in more than one capacity under a Transaction
Document, the provisions of that Transaction Document shall apply to such person
as though it were a separate party in each such capacity.
21.
INCONSISTENCY

If a provision of any Transaction Document is inconsistent with any provision of
this Agreement, the provision of such Transaction Document shall prevail.


 
0067324-0000012 AMBA:6284902.5
47
 




--------------------------------------------------------------------------------




22.
SERVICES NON-EXCLUSIVE

22.1
Non-Exclusivity

Except as otherwise provided in a Transaction Document, nothing in the
Transaction Documents shall prevent any Transaction Party from rendering
services similar to those provided for in the Transaction Documents to other
persons, firms or companies or from carrying on any business similar to or in
competition with the business of any of the Transaction Parties.
22.2
Existing Businesses

Nothing in the Transaction Documents shall prevent any Transaction Party from
carrying on its own business in the manner which it thinks fit, unless, by so
doing, it would render itself unable to perform its obligations under the
Transaction Documents in the manner contemplated in the Transaction Documents.
23.
EXERCISE OF RIGHTS AND REMEDIES

23.1
No waiver

A failure to exercise or delay in exercising a right or remedy provided by any
Transaction Document or by law does not constitute a waiver of the right or
remedy or a waiver of other rights or remedies. No single or partial exercise of
a right or remedy provided by any Transaction Document or by law prevents
further exercise of the right or remedy or the exercise of another right or
remedy.
23.2
Rights and remedies cumulative

The rights and remedies contained in a Transaction Document are cumulative and
not exclusive of rights or remedies provided by law.
23.3
Facility Agent’s consent

No right or remedy provided by any Transaction Document is capable of being
waived other than with the prior written consent of the Facility Agent (and in
relation to the Italian Intermediary Receivables Purchase Agreement, the Italian
Intermediary acting upon the instructions of the Facility Agent).
24.
ASSIGNMENT AND SUBCONTRACTING

24.1
Successors

Unless otherwise provided for in such Transaction Document, each Transaction
Document shall be binding upon and enure to the benefit of each Transaction
Party which is a party to such Transaction Document or is otherwise bound by its
terms and its or any subsequent successors and assigns.
24.2
Assignment

Save as contemplated by the Transaction Documents, a Transaction Party (other
than the Facility Agent) may not assign, transfer, pledge or otherwise encumber,
or purport to assign, transfer, pledge or otherwise encumber a right or
obligation under any Transaction Document to which it is a party without the
prior written consent of the Facility Agent.
24.3
Benefit

Each Transaction Party (other than the Facility Agent) is entering into each
Transaction Document to which it is a party for its benefit and not for the
benefit of another person.
24.4
Subcontract



 
0067324-0000012 AMBA:6284902.5
48
 




--------------------------------------------------------------------------------




A Transaction Party may not subcontract the performance of any of its
obligations under a Transaction Document, unless specifically permitted under
the terms of the Transaction Documents.
24.5
Counterpart

Each Transaction Document may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.
25.
GOVERNING LAW AND JURISDICTION

25.1
Governing law of the Common Terms

If, and to the extent that, the Common Terms apply or otherwise are incorporated
by reference into any Transaction Document, such Common Terms and all
non-contractual obligations arising out of or pursuant to them shall be governed
by, and construed in accordance with, the laws governing that Transaction
Document and the provision of that Transaction Document setting out the relevant
jurisdiction shall apply mutatis mutandis to such Common Terms.
25.2
Attorney

If a party to a Transaction Document is represented by (an) attorney(s) in
connection with the execution of such Transaction Document or any agreement or
document pursuant hereto, and the relevant power of attorney is expressed to be
governed by Netherlands law, such choice of law is hereby accepted by the other
parties, in accordance with Article 14 of the Hague Convention on the Law
Applicable to Agency of 14 March 1978.
IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
the day and the year first above written.


 
0067324-0000012 AMBA:6284902.5
49
 




--------------------------------------------------------------------------------




SIGNATORIES




COÖPERATIEVE RABOBANK U.A. TRADING AS RABOBANK LONDON
As Funding Administrator, Committed Purchaser, Main SPV Account Bank and Main
SPV Administrator


 
 
 
 
 
 
 
By:
 
By:
Title:
 
Title:



COÖPERATIEVE RABOBANK U.A.
As Italian Intermediary and Facility Agent
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 





NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.
As Conduit Purchaser
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 





COOPERAGE RECEIVABLES FINANCE B.V.
As Main SPV
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 







 
0067324-0000012 AMBA:6284902.5
50
 




--------------------------------------------------------------------------------




STICHTING COOPERAGE RECEIVABLES FINANCE
As Shareholder
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 



GREIF SERVICES BELGIUM BVBA
for itself as Servicer, Subordinated Lender, Belgian Intermediary, Originators'
Agent and on behalf of each originator
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 



GREIF, INC.
As Performance Indemnity Provider
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 







TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V.
as Director
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 









 
0067324-0000012 AMBA:6284902.5
51
 




--------------------------------------------------------------------------------




SCHEDULE 1
ORIGINATORS


No.
Originator name
 
Location
 
 
 
 
1
Greif Belgium BVBA
 
Belgium
2
Greif Nederland B.V.
 
The Netherlands
3
Greif Italia S.p.A.
 
Italy
4
Greif Plastics Italy Srl (formerly named Fustiplast S.p.A.)
 
Italy
5
Greif France S.A.S.
 
France
6
EarthMinded France SAS (formerly named Pack2pack Lille SAS)
 
France
7
Greif Packaging Spain S.A.
 
Spain
8
Greif UK Ltd.
 
England
9
Greif Germany GMBH
 
Germany
10
Greif Plastics Germany GmbH (formerly named EarthMinded Germany GmbH (which was
formerly named Pack2pack Mendig GmbH) and merged with Greif Plastics Germany
GmbH (which was formerly named Fustiplast GmbH))
 
Germany
11
Greif Portugal S.A.
 
Portugal
12
Greif Sweden Aktiebolag (merged with Greif Packaging Sweden Aktiebolag)
 
Sweden
 
 
 
 
 
 
 
 



 
0067324-0000012 AMBA:6284902.5
52
 




--------------------------------------------------------------------------------




SCHEDULE 2
NOTICE DETAILS
Party
Notice Details
An Originator or the Originator's Agent

Greif Services Belgium BVBA
Beukenlei 24, 2960 Brecht, Belgium
Attn.: Mr. Frank Maes
Facsimile: +32 3 6700246
Telephone: +32 3 6700204


CC
Greif International Holding BV
Bergseweg 6, 3633 AK Vreeland The Netherlands
Attn. Wanda H. van Engelen
Facsimile: +31 (0)294 238 227
Telephone: +31 (0)294 238 382


CC 
Greif, Inc. 
425 Winter Road
Delaware, Ohio 43015
United States of America
Attn: Gary R. Martz
Facsimile: +1 740 549 6101
Telephone: +1 740 549 6188
Master Servicer, Belgian Intermediary or Subordinated Lender
Greif Services Belgium BVBA
Beukenlei 24, 2960 Brecht, Belgium
Attn.: Mr. Frank Maes
Facsimile: +32 3 6700246
Telephone: +32 3 6700204


CC
Greif International Holding BV
Bergseweg 6, 3633 AK Vreeland The Netherlands
Attn. Wanda H. van Engelen
Facsimile: +31 (0)294 238 227
Telephone: +31 (0)294 238 382


CC 
Greif, Inc. 
425 Winter Road
Delaware, Ohio 43015
United States of America
Attn: Gary R. Martz
Facsimile: +1 740 549 6101
Telephone: +1 740 549 6188



 
0067324-0000012 AMBA:6284902.5
53
 




--------------------------------------------------------------------------------




Performance Indemnity Provider


Greif, Inc. 
425 Winter Road
Delaware, Ohio 43015
United States of America
Attn: Mr Gary R. Martz
Facsimile: +1 740 549 6101
Telephone: +1 740 549 6188


CC
Greif International Holding BV
Bergseweg 6, 3633 AK Vreeland, The Netherlands
Attn. Wanda H. van Engelen
Facsimile: +31 (0)294 238 227
Telephone: +31 (0)294 238 382
CC
Greif Services Belgium BVBA
Beukenlei 24, 2960 Brecht, Belgium
Attn.: Frank Maes
Facsimile: +32 3 6700246
Telephone: +32 3 6700204


Main SPV


Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile: +31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com
Main SPV's Director
Trust International Management (T.I.M.) B.V.
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile: +31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com
Director
Trust International Management (T.I.M.) B.V.
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile:+31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com
Shareholder
Naritaweg 165 Telestone 8
1043 BW Amsterdam, The Netherlands
Attn: Managing Directors
Facsimile:+31 (0)20 5722 650
Telephone: +31 (0)20 5722 300
Email: AmsStructuredFinance@citco.com



 
0067324-0000012 AMBA:6284902.5
54
 




--------------------------------------------------------------------------------




The Facility Agent and Italian Intermediary

Coöperatieve Rabobank U.A.
Attn: Eugene van Esveld
P.O. Box 17100, 3500 HG Utrecht, The Netherlands
Facsimile: +31 (0)30 2161 863
Telephone: +31 (0)30 2169 398
The Funding Purchaser(s)


(1)
Nieuw Amsterdam Receivables Corporation B.V.
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands


Attention: The Directors
Telephone: +31 20 521 4777
email: securitisation@intertrustgroup.com


With a copy to the following:


Coöperatieve Rabobank U.A. trading as Rabobank London
Thames Court
One Queenhithe
London
EC4V 3RL
England
Attn: Asset Based Finance, James Han
Telephone: +44(0)20 7809 3072
Facsimile: +44 (0)20 7809 3523


(2)
Coöperatieve Rabobank U.A.
P.O. Box 17100
3500 HG Utrecht
The Netherlands
Attn: Eugene van Esveld
Facsimile: +31 (0)30 2161 863
Telephone: +31 (0)30 2169 398
The Funding Administrator, Main SPV Administrator or Facility Agent and Main SPV
Account Bank
Coöperatieve Rabobank U.A. (trading as Rabobank London Branch
Thames Court
One Queenhithe
London
EC4V 3RL
England
Attn: Asset Based Finance, James Han
Telephone: +44 (0)20 7809 3072
Facsimile: +44 (0)20 7809 3523



 
0067324-0000012 AMBA:6284902.5
55
 




--------------------------------------------------------------------------------




SCHEDULE 3
ELIGIBILITY CRITERIA


The Receivables that satisfy each of the following criteria are Eligible
Receivables:
(a)
A Receivable that has been originated by the Seller in the ordinary course of
its business.

(b)
In the case of a Receivable which does not arise from a Key Account Contract, a
Receivable which is governed by the laws of the jurisdiction of the Seller.

(c)
In the case of a Receivable arising from a Key Account Contract, a Receivable
that is governed by the laws of either Belgium, England, France, Italy,
Portugal, Spain, Germany, Sweden, the Netherlands, Denmark, Norway, the State of
California and the State of Michigan.

(d)
A Receivable with respect to which the applicable Originator has performed all
obligations required to be performed by it thereunder or under any related
Contract, including shipment of the merchandise and/or the performance of the
services purchased thereunder.

(e)
A Receivable that is denominated in EUR, NOK, SEK, DKK or GBP.

(f)
A Receivable where payment is due no later than 365 days after the relevant
invoice date.

(g)
A Receivable that is not a Delinquent Receivable or a Defaulted Receivable.

(h)
A Receivable where the terms thereof (including payment terms) has not been
altered, adjusted or extended in a manner that would materially adversely affect
the transferability or collectability of such Receivable or the ability of a
Transaction Party to comply with the terms of the Transaction Documents.

(i)
A Receivable which has been underwritten in all material respects accordance
with the relevant Originator's Credit and Collection Policy and complies in all
material respects with applicable laws.

(j)
A Receivable which is freely assignable by the relevant Originator without the
need to give notice to, or obtain the consent of, the Debtor or any third party
(or if such notice or consent is required, it has been obtained or given).

(k)
The relevant Originator is the legal and beneficial owner of the Receivable, has
good and marketable title to it, and is entitled and empowered to sell the
Receivable to the Buyer.

(l)
A Receivable which together with its related Contract constitutes the legal,
valid, binding and enforceable obligation of the Debtor and is at the time of
sale not subject to any litigation, dispute, counterclaim or other defence.

(m)
A Receivable which together with its related Contract does not contravene any
applicable law which would render such Receivable unenforceable or which would
otherwise impair in any material respect the collectability of such Receivable.

(n)
The Debtor of the Receivable is not a Delinquent Debtor.

(o)
A Receivable which is free and clear of any charge, encumbrance or Adverse
Claim, and has not (save in respect of ING Receivables) been previously sold or
pledged to any other party.

(p)
Where a Receivable as well as the Collections relating thereto and any Related
Rights can be easily segregated and identified for ownership purposes on any
given day.



 
0067324-0000012 AMBA:6284902.5
56
 




--------------------------------------------------------------------------------




(q)
A Receivable that is identifiable by its Nominal Amount, Debtor name and
address, and its term, the details of which are electronically stored in the
computer systems of the relevant Originator and/or the Master Servicer at any
given time.

(r)
Where a Receivable and its Related Rights and Contracts are not subject to any
current account arrangements.

(s)
A Receivable that does not originate from the resale of products which were
subject to an Adverse Claim or for which the original acquisition price has not
been paid by the relevant Originator.

(t)
A Receivable that does not originate from the resale of products which had been
acquired by the relevant Originator subject to a reservation of title, unless
the reservation of title has lapsed due to the payment of the original
acquisition price or has otherwise lapsed.

(u)
A Receivable evidenced by an invoice issued to the relevant Debtor which
complies with the applicable VAT requirements, and which shows the amount and
percentage of VAT applied, if any.

(v)
A Receivable that does not carry any contractually agreed interest (other than
late payment interest) and which is not subject to any withholding tax and in
respect of which no stamp, registration or similar tax is required to be paid.

(w)
A Receivable that does not arise under a contract which by its terms restricts
or prevents the receipt and/or disclosure of the Receivable and any other Debtor
related information as may be required in connection with the sale of such
Receivable under the terms of any of the Transaction Documents or for the
purposes of enforcement.

(x)
A Receivable that does not arise under a contract which is subject to consumer
protection or public procurement laws and regulations.

(y)
A Receivable that is not subject to any currency convertibility or currency
transfer limitation.

(z)
A Receivable that does not arise under a contract that constitutes a hire,
leasing, hire purchase or contract hire transaction.

(aa)
In respect of French Receivables, that it does not arise from a sub-contract
(contrat de sous-traitance) under which the relevant debtor may prevail itself
of a direct claim right (action directe) provided for under French law no.
75-1334 dated 31 December 1975 (as amended by laws no. 81-1 dated 2 January 1981
and no. 84.46 dated 24 January 1984).

(bb)
In respect of the Receivable, the location of the Debtor and its address for
invoicing purposes (if different) are clearly identified in the books and
records of the relevant Originator.

(cc)
A Receivable that is not an Excluded Receivable.

(dd)
An Italian Receivable is an Italian law governed monetary claims owned by the
relevant Italian Originator originated by it in the course of its business
activity and assignable to the Italian Intermediary pursuant to the law with
Debtors made pursuant to the relevant Receivables Offers and the Receivables
Acceptances under law No. 52 of 21st February 1991.

(ee)
A Receivable that is not affected by (i) the rights of the holder of billets à
ordre, lettres de change or similar types of negotiable instruments issued in
relation to such receivable or (ii) any retention of title (réserve de
propriété) or retention right (droit de retention) for the benefit of a third
party.





 
0067324-0000012 AMBA:6284902.5
57
 




--------------------------------------------------------------------------------




SCHEDULE 4
CONDITIONS PRECEDENT
PART 1
INITIAL CONDITION PRECEDENT
The following are the initial conditions precedent:
(a)
copies of a resolution of the Main SPV's, the Shareholder's and each Greif
Transaction Party's board of directors (except for the German Originators), and
any other necessary corporate documents, approving the Transaction Documents to
which it will become a party and the other documents to be delivered by it and
the transactions contemplated hereunder;

(b)
a director's certificate of each Originator certifying as to such Originator's
solvency;

(c)
copies of the constitutive documents of the Main SPV, the Shareholder and each
Greif Transaction Party;

(d)
a certificate of the Main SPV, the Shareholder and each Greif Transaction Party
certifying:

(i)
the names and signatures of the officers authorised on behalf of such party to
execute the Transaction Documents to which it will become a party and any other
documents to be delivered by it hereunder, on which certificate the Main SPV and
the Funding Administrator may conclusively rely until such time as the Main SPV
and the Funding Administrator shall receive from such party a revised
certificate meeting the requirements of this paragraph; and

(ii)    the authenticity of the constitutive documents of such party.
(e)
legal opinions from:

(i)
legal counsel in the relevant jurisdictions to the Greif Transaction Parties in
form and substance satisfactory to the Main SPV and the Funding Administrator
regarding (i) due execution by, and corporate authority of each Greif
Transaction Party, (ii) the validity and enforceability of the obligations of
the Greif Transactions Parties under and in connection with the Transaction
Documents to which they are expressed to be a party and (iii) the perfection of
the sale and transfer of the Receivables Purchase Agreements (other than the
Nieuw Amsterdam Receivables Purchase Agreement) and such other matters
concerning such Greif Transaction Party as the Main SPV and/or the Funding
Administrator may require; and

(ii)
legal counsel in the relevant jurisdictions to the Funding Administrator
regarding (i) the due execution and corporate authority of Main SPV, (ii) the
validity and enforceability of the obligations of Main SPV under and in
connection with the relevant Transaction Documents to which Main SPV is
expressed to be a party, (iii) the enforceability of the Main SPV Security
Documents, and (iv) the sale of the Receivables;

(f)
a copy of the Servicing Agreement as executed;

(g)
a copy of the Nieuw Amsterdam Receivables Purchase Agreement, as executed;

(h)
a copy of the Receivables Purchase Agreements as executed;

(i)
a copy of the Subordinated Loan Agreement as executed;

(j)
a copy of the Administration Agreement as executed;

(k)
a copy of each Management Agreement as executed;

(l)
a copy of each Security Agreement as executed;



 
0067324-0000012 AMBA:6284902.5
58
 




--------------------------------------------------------------------------------




(m)
a copy of the Master Definitions Agreement as executed;

(n)
a copy of the Performance and Indemnity Agreement as executed;

(o)
a copy of the Liquidity Facility Agreement as executed;

(p)
evidence satisfactory to the Facility Agent that the Transaction Security has
been or will be perfected in accordance with all applicable laws, including but
not limited to any notice required to be provided under any Collection Account
Pledge Agreement;

(q)
evidence satisfactory to the Facility Agent that any required UCC filing has
been completed;

(r)
confirmation from each of the Rating Agencies that upon execution of the Nieuw
Amsterdam Receivables Purchase Agreement, the Commercial Paper will maintain
their then current rating; and

(s)
a copy of the Funding Cost Fee Letter as executed and evidence that the fees,
costs and expenses then due from the Greif Transaction Parties pursuant thereto
have been paid.



PART 2
CONTINUING CONDITIONS PRECEDENT
The Ongoing Conditions Precedent are:


(1)
no Termination Event has occurred;

(2)
all representations and warranties referred to in Article 20 of the Nieuw
Amsterdam Receivables Purchase Agreement are true and correct;

(3)
no applicable law, order, judgement or decree or other Requirement of Law shall
prohibit the purchase of the Purchased Receivables by the relevant Funding
Purchaser;

(4)
in the case of an Investment, the making of such Investment is permitted
pursuant to Clause 4 of the Nieuw Amsterdam Receivables Purchase Agreement and
the Main SPV (or the Master Servicer on its behalf) has delivered an Investment
Request, appropriately completed, within the time period required thereby;

(5)
all Reports have been delivered when due or within any applicable grace period
(or any failure to deliver a Report when due has been waived in writing by the
Funding Administrator);

(6)
in the case of an Investment, no Potential Termination Event has occurred;

(7)
all Fees required to be paid, have been paid when due;

(8)
after giving effect to any Investment and the use of the proceeds thereof, the
Funding Tests have not been breached; and

(9)
any Subordinated Loan Advance required to be made under the Subordinated Loan
Agreement has been made in full.



 
0067324-0000012 AMBA:6284902.5
59
 




--------------------------------------------------------------------------------




SCHEDULE 5
OVERVIEW OF LAW APPLICABLE TO CONTRACTS
KEY ACCOUNTS AND TRANSFER REQUIREMENTS
Part A – Key Accounts


Greif Affiliate
Debtor Location and Debtor
Governing Law of Key Account contract
Fall back governing law
Combined Transfer Requirements to be complied with
Greif Belgium
BVBA
(Belgium)
Belgium
 
 
 
BASF + Ciba
German (Expired)
Belgian
German
Belgian
 
Bayer
German
Belgian
German
Belgian
 
BP
English
Belgian
English
Belgian
 
Brenntag
German
Belgian
German
Belgian
 
Chevron
State law California
Belgian
State law California
Belgian
 
Dow Chemical + R&H
State law Michigan (Expired)
Belgian
State law Michigan
Belgian
 
Shell
English (Expired)
Belgian
English
Belgian
 
Total
Belgian
Belgian
Belgian
 
Univar
Dutch (Expired)
Belgian
Dutch
Belgian
 
The Netherlands
 
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
Belgian
Dutch
Belgian



 
0067324-0000012 AMBA:6284902.5
60
 




--------------------------------------------------------------------------------




 
Dow Chemical + R&H
State law Michigan (Expired)
Belgian
State law Michigan
Belgian
 
Germany
 
 
 
 
Bayer
German
Belgian
German
Belgian
 
France
 
 
 
 
 
Chevron
State law California
Belgian


State law California
Belgian
 
Total
French
Belgian
Belgian
 
Univar
Dutch (Expired)
Belgian
Dutch
Belgian
Greif Germany
GmbH
(Germany)
Germany
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
German
Dutch
German
BASF + Ciba
German (Expired)
German
German
 
Bayer
German
German
German
 
BP
English
German
English
German
 
Brenntag
German
German
German
 
Chevron
State law California
German
State law California
German
 
Dow Chemical + R&H
State law Michigan (Expired)
German
State law Michigan
German
 
Momentive/Hexion
Dutch
German
Dutch
German
 
Shell
English (Expired)
German
English
German
 
Total
German
German
German
 
The Netherlands


 
 
 



 
0067324-0000012 AMBA:6284902.5
61
 




--------------------------------------------------------------------------------




 
Akzo Nobel/ICI
Dutch (Expired)
German
Dutch
German
 
Dow Chemical + R&H
State law Michigan (Expired)
German
State law Michigan
German
 
Denmark


 
 
 
 
Brenntag
German
German
Danish
German
 
France
 
 
 
 
Dow Chemical + R&H
State law Michigan (Expired)
German


State law Michigan
German
Greif Packaging
Spain S.A.
(Spain)
Spain
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
Spanish
Dutch
Spanish
BASF + Ciba
German (Expired)
Spanish
German
Spanish
 
Bayer
German
Spanish
German
Spanish
 
BP
English
Spanish
English
Spanish
 
Brenntag
German
Spanish
German
Spanish
 
Chevron
State law California
Spanish
State law California
Spanish
 
DSM
Dutch (Expired)
Spanish
Dutch
Spanish
 
Momentive/Hexion
Dutch
Spanish
Dutch
Spanish
 
Shell
English (Expired)
Spanish
English
Spanish



 
0067324-0000012 AMBA:6284902.5
62
 




--------------------------------------------------------------------------------




 
Total
Spain
Spanish
Spanish
 
Univar
Dutch (Expired)
Spanish
Dutch
Spanish
Greif France S.A.S.
(France)
France
 
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
French
Dutch
French
 
BASF + Ciba
German (Expired)
French
German
French
 
Bayer
German
French
German
French
 
Brenntag
German
French
German
French
 
Chevron
State law California
French
State law California
French
 
Dow Chemical + R&H
State law Michigan (Expired)
French
State law Michigan
French
 
DSM
Dutch (Expired)
French
Dutch
French
 
Shell
English (Expired)
French
English
French
 
Total
French
French
French
 
Univar
Dutch (Expired)
French
Dutch
French
 
Germany
 
 
 
 
BASF + Ciba
German (Expired)
French
German
French
 
Switzerland
 
 
 
 
DSM
Dutch (Expired)
French
Dutch
French
Greif UK Ltd.
(UK)
UK
 
 
 



 
0067324-0000012 AMBA:6284902.5
63
 




--------------------------------------------------------------------------------




 
Akzo Nobel/ICI
Dutch (Expired)
English
Dutch
English
 
Bayer
German
English
German
English
 
Brenntag
German
English
German
English
 
Dow Chemical + R&H
State law Michigan (Expired)
English
State law Michigan
English
 
DSM
Dutch (Expired)
English
Dutch
English
 
Momentive/Hexion
Dutch
English
Dutch
English
 
Shell
English (Expired)
English
English
 
Total
English
English
English
 
Univar
Dutch (Expired)
English
Dutch
English
Greif Italia S.p.A.
(Italy)
Italy
 
 
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
Italian
Dutch
Italian
 
BASF + Ciba
German (Expired)
Italian
German
Italian
 
Bayer
German
Italian
German
Italian
 
BP
English
Italian
English
Italian
 
Brenntag
German
Italian
German
Italian
 
Chevron
State law California
Italian
State law California
Italian
 
Dow Chemical + R&H
State law Michigan (Expired)
Italian
State law Michigan
Italian
 
Shell
English (Expired)
Italian
English
Italian



 
0067324-0000012 AMBA:6284902.5
64
 




--------------------------------------------------------------------------------




 
Total
Italian
Italian
Italian
 
Switzerland
 
 
 
 
Brenntag
German
Italian
German
Italian
 
DSM
Dutch (Expired)
Italian
Dutch
Italian
 
Univar
Dutch (Expired)
Italian
Dutch
Italian
Greif Nederland
B.V.
(The Netherlands)
The Netherlands
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
Dutch
Dutch
 
BASF + Ciba
German (Expired)
Dutch
German
Dutch
 
Dow Chemical + R&H
State law Michigan (Expired)
Dutch
State law Michigan
Dutch
 
DSM
Dutch (Expired)
Dutch
Dutch
 
Shell
English (Expired)
Dutch
English
Dutch
 
Total
Dutch
Dutch
Dutch
 
Univar
Dutch (Expired)
Dutch
Dutch
 
Sweden
 
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
Dutch
Sweden
Dutch
 
France


 
 
 
 
BP
English
Dutch
English
Dutch
 
Dow Chemical + R&H
State law Michigan (Expired)
Dutch
State law Michigan
Dutch
 
DSM
Dutch (Expired)
Dutch
Dutch
 
Italy
 
 
 
 
BP
English
Dutch
English
Dutch



 
0067324-0000012 AMBA:6284902.5
65
 




--------------------------------------------------------------------------------




 
Switzerland
 
 
 
 
 
Brenntag
German
Dutch
German
Dutch
 
DSM
Dutch (Expired)
Dutch
Dutch
 
Belgium
 
 
 
 
Chevron
State law California
Dutch
State law California
Dutch
 
Germany
 
 
 
 
Dow Chemical + R&H
State law Michigan (Expired)
Dutch
State law Michigan
Dutch
Greif Sweden
Aktiebolag
(Sweden)
Sweden
 
 
 
Akzo Nobel/ICI
Dutch (Expired)
Swedish
Dutch
Swedish
 
Bayer
German
Swedish
German
Swedish
 
Brenntag
German
Swedish
German
Swedish
 
Univar
Dutch (Expired)
Swedish
Dutch
Swedish
 
Denmark
 
 
 
 
Bayer/Covestro
German
Swedish
Danish
German
Swedish
Greif Portugal S.A.
(Portugal)
Portugal
 
 
 
 
BP
English
Portuguese
English
Portuguese
 
Brenntag
German
Portuguese
German
Portuguese



 
0067324-0000012 AMBA:6284902.5
66
 




--------------------------------------------------------------------------------




 
Univar
Dutch (Expired)
Portuguese
Dutch
Portuguese
Greif Plastics
Germany GmbH
(formerly named
Fustiplast GmbH)
(Germany)
The Netherlands
 
 
 
Tholu B.V.
Italian
German
Dutch
German
 
 
 
 
 
EarthMinded
France SAS
(formerly named
P2P Lille S.A.S.)
(France)
Belgium
 
 
 
 
Fuchs
German¹
French
German
French
 
Brenntag
Belgian¹
French
Belgian
French
 
PPG
French¹
French
French
 
Cytec
Belgian
French
Belgian
French
 
France
 
 
 
 
Fuchs
German¹
French
German
French
 
Brenntag
Belgian¹
French
Belgian
French
 
PPG
French¹
French
French
 
The Netherlands
 
 
 
 
PPG
French¹
French
French
EarthMinded
Germany GmbH
(formerly named
 P2P Mendig
GmbH)
(Germany)
Germany
 
 
 
Fuchs
German¹
German
German
Cytec
Belgian
German
Belgian
German
Belgium
 
 
 



 
0067324-0000012 AMBA:6284902.5
67
 




--------------------------------------------------------------------------------




 
Cytec
Belgian
German
Belgian
German
 
The Netherlands
 
 
 
 
Cytec
Belgian
German
Belgian
German



¹ Based on conflict of laws analysis.


 
0067324-0000012 AMBA:6284902.5
68
 




--------------------------------------------------------------------------------




Part B – Transfer Requirements
Capitalised terms defined in the relevant Originator Receivables Purchase
Agreement corresponding with the governing law have the same meaning when used
in this Schedule unless the context requires otherwise.


Governing law
Transfer Requirements
Belgian
No formalities.
French
1.    The Seller will on the Transmission Date immediately preceding the
relevant Settlement Date and by no later than 17.00 CET deliver to the Buyer a
duly completed Transfer Request, setting out the aggregate nominal amount of the
Receivables originated by the Seller during the preceding Data Period to be
transferred to the Buyer.
2.    Following the delivery of a Transfer Request and on the immediately
following Settlement Date:
(a)    the Seller will deliver to the Buyer a duly completed and appropriate
Transfer Document, duly signed by the Seller, vesting in the Buyer all its title
to and rights and interest in the Scheduled Receivables, together with the
benefit of all related security and all other ancillary rights (droits
accessoires); and
(b)    the Buyer will make payment of the Purchase Price to the Seller subject
to and in accordance with paragraph 4 below.
3.    The transfer of the Scheduled Receivables will take effect upon the
delivery of a Transfer Document and the payment of the Purchase Price in
accordance with paragraph 4 and further below.
4.    The Buyer will pay the nominal Euro amount of the Scheduled Receivables
(the Purchase Price) on each Investment Date on which these Scheduled
Receivables are transferred and simultaneously with the delivery by the Seller
of the Transfer Document.
5.    The parties acknowledge and agree that any transfer of Scheduled
Receivables effected pursuant to and in accordance with the terms of the
relevant Originator Receivables Purchase Agreement (among which payment, by the
Buyer to the relevant Seller, of the Purchase Price in respect of the relevant
Scheduled Receivables) shall subrogate the Buyer to the full nominal value Euro
amount of the relevant Scheduled Receivables on such date, irrespective of any
other payments that are to be made by the parties pursuant to the relevant
Originator Receivables Purchase Agreement.
6.    On each Investment Date, the Seller will pay a fee (the Fee) to the Buyer
calculated according to a rate fixed by the Parties from time to time on the
Investment Date and will be determined on an at arms' length basis as if the
Seller and the Buyer were unconnected companies, taking into account:
(a)    the delcredere risk incurred by the Buyer;
(b)    the administrative services performed by the Buyer;
(c)    the face value of Scheduled Receivables as of the relevant Investment
Date;
(d)    the market rate for similar factoring transactions;
(e)    the interest rate of the interbank offered rate prevailing in the
principal financial centre of the Seller's location;
(f)    all out-of-pocket costs and expenses of the Buyer in connection with the
perfection of its rights, title and interest to the Scheduled Receivables and
the enforcement of any obligation of the Seller vis-à-vis the Buyer hereunder;
and
(g)    any other fees, charges or costs charged by the Buyer as separately
agreed from time to time between the Buyer and the Seller.
7.    The Fee shall be calculated by applying the rate applicable on the
Purchase Date to the aggregate nominal value of all Scheduled Receivables to be
purchased by the Buyer on the Purchase Date, regardless of any collections made
on the Purchased Receivables by the Seller.
8.    As they are expected to become debtor and creditor of each other for the
duration of the relevant Originator Receivables Purchase Agreement, the Seller
and the Buyer will enter into a current account legal relationship (the Current
Account) so that payment of the various amounts due by one Party to the other
Party will take place by booking the amount due on this Current Account. Such
payments shall be entered into the Current Account and settled exclusively in
Euro.
The following amount will be booked to the Current Account on each Investment
Date:
•
in favour of the Buyer: the Fee; and
•    in favour of the Seller: the Purchase Price.
On each Investment Date, the Parties will calculate the intermediate closing
balance of the Current Account to be paid on such Investment Date, taking into
account all entries scheduled to take place on such Investment Date. The balance
resulting from each intermediate closing will be paid in favour of the Seller or
the Buyer, as the case may be.



 
0067324-0000012 AMBA:6284902.5
69
 




--------------------------------------------------------------------------------




German
1. Without limiting paragraph 3 below, the Seller shall deliver on each
Transmission Date (and after the occurrence of a Stop Purchase Date on such
dates as requested by the Facility Agent) to the Buyer and Master Servicer two
originals of the German Transfer Document duly executed by the Seller pursuant
to which the Seller offers to assign the Receivables set out in a schedule (the
German Receivables Transfer Schedule), whereas the German Receivables Transfer
Schedule shall be in such form and detail as the Buyer may specify, setting out
the relevant details of the Receivables sold by the Seller to the Buyer pursuant
to the relevant Originator Receivables Purchase Agreement during the preceding
Data Period (the German Scheduled Receivables).
2. The German Receivables Transfer Schedule will be delivered in computer
readable format and contain all data that the Buyer, Master Servicer or Funding
Administrator may reasonably request and in particular:
(a)    the name, address and contact number of the Debtors of the German
Scheduled Receivables (and address for invoices, if different), the date and
number of the invoice, the outstanding nominal amount (and Approved Currency in
which denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;
(b)    the aggregate nominal amount of the German Scheduled Receivables in the
relevant Approved Currency on the relevant Purchase Date; and
(c)    any other information that the Buyer, Master Servicer or Funding
Administrator may need or reasonably request in connection with the performance
of its obligations under the Transaction Documents. 
3. Upon receipt of two copies of the German Transfer Document and the relevant
German Receivables Transfer Schedule on the relevant Transmission Date, the
Buyer shall accept such offer to assign by countersigning two copies of the
German Transfer Document and sending one copy back to the Seller.



 
0067324-0000012 AMBA:6284902.5
70
 




--------------------------------------------------------------------------------




Italian
1. The acceptance by the Buyer of a Receivables Offer through a corresponding
Receivables Acceptance pursuant to paragraph 3 below; and.
2. The payment of the relevant Purchase Price in accordance with paragraph 4
below on the Settlement Date immediately following such Purchase Date,
3. Without limiting paragraph 4 through 6 below, the Seller shall deliver on
each Transmission Date (and after the occurrence of a Stop Purchase Date on such
dates as requested by the Buyer (or any other person on its behalf)) to the
Buyer:
(a)    a schedule, in such form and detail as the Buyer may specify (the
Transfer Schedule), setting out the relevant details of the Purchased
Receivables purported to be sold by the Seller to the Buyer pursuant to the
relevant Originator Receivables Purchase Agreement and originated during the
preceding Data Period (the Scheduled Receivables); and
(b)    a duly executed Receivables Offer.
4. The Transfer Schedule will be delivered in computer readable format and
contain all data that the Buyer may reasonably request and in particular:
(a)    the name, address and contact number of the Debtors of the Scheduled
Receivables (and address for invoices, if different), the date and number of the
invoice, the outstanding nominal amount (and Approved Currency in which
denominated), the invoice payment date, the VAT number as mentioned on the
invoice or any other reference used by the Seller that permits the
identification of those Debtors;
(b)    the aggregate nominal amount of the Scheduled Receivables in the relevant
Approved Currency on the relevant Purchase Date; and
(c)    any other information that the Buyer, may need or reasonably request in
connection with the performance of its obligations under the Transaction
Documents.
5. Each Receivables Offer by the Seller:
(a)    shall be irrevocable and binding on the Seller when delivered to the
Buyer; and
(b)    will constitute an irrevocable offer by the Seller to assign and
transfer, pursuant to the Factoring Law and the applicable provisions of the
Italian Civil Code, to the Buyer without recourse against the Seller in case of
default by the relevant Debtors (pro soluto) in accordance with Article 1267 of
the Italian Civil Code and with economic effect from the relevant Purchase Date,
all of such Seller’s title to, rights and interest in the Scheduled Receivables
listed in the relevant Transfer Schedule (including, without limitation, all
amounts due or to become due in respect thereof and any Related Rights).
6. If any Receivables Offer is not accepted by the Buyer in accordance with
paragraph 7 below, such Receivables Offer shall automatically and with no
formalities be considered cancelled.
Receivables Acceptance
7. Subject to the Buyer having received a duly completed and signed Receivables
Offer, the Buyer shall by no later than 17.00 CET on the relevant Transmission
Date, accept the relevant Receivables Offer made by the Seller via facsimile by
sending a corresponding Receivables Acceptance.
8. Each Receivables Acceptance by the Buyer shall:
(a)    be irrevocable and binding on the Buyer when delivered to the Seller;
(b)    constitute an irrevocable acceptance by the Buyer to purchase, pursuant
to the Factoring Law and applicable provisions of the Italian Civil Code, from
the Seller without recourse against the Seller in case of default by the
relevant Debtors (pro soluto) in accordance with Article 1267 of the Italian
Civil Code and with economic effect from the relevant Purchase Date, all of such
Seller’s right and title to the Scheduled Receivables to which the relevant
Receivables Offer relates.
9. Any purported acceptance of a Receivables Offer other than in the manner
specified above shall be null and void and of no effect (and for the avoidance
of doubt, nothing in the relevant Originator Receivables Purchase Agreement
shall, by itself and without being followed by a Receivables Acceptance by the
Buyer, operate so as to convey, assign or transfer to any person any title to or
right or interest in any Scheduled Receivables)
Traceability Law
10. The Parties undertake that, if and to the extent any of the Scheduled
Receivables and/or Contracts and/or the Debtors falls into one of the categories
to which law no. 136 of 13 August 2010 on financial flow traceability relating
to public-works or public-supply contracts and the relevant implementing
regulations (the Traceability Law) applies or otherwise any of the transactions
contemplated by the relevant Originator Receivables Purchase Agreement triggers
the applicability of the Traceability Law, they will comply with all
obligations, conditions and requirements provided for by the Traceability Law,
including, without limitation, by making all payments to and from dedicated bank
or postal accounts (conti dedicati) by means of bank or postal wires or other
payment instruments which ensure full traceability and, where relevant, by
indicating in the relevant Debt assignment agreement and/or payment instrument
the relevant work or supply identification codes (CIG and, where necessary,
CUP).
11. The Seller undertakes (i) to indicate in each invoice relating to a
Scheduled Receivable which Debtors are subject to Traceability Law and (ii) to
provide the Buyer with all such information, and to take all such actions, as
necessary for the Buyer to comply with its obligations under the Traceability
Law.
12. The Buyer shall be entitled, at its own discretion, to elect whether to, or
refuse to, purchase the Scheduled Receivables which are subject to Traceability
Law.





 
0067324-0000012 AMBA:6284902.5
71
 




--------------------------------------------------------------------------------




 
13. The Seller shall give to the Buyer, promptly upon request and, in any case,
not later than 2 Business Days after the receipt of a Receivables Acceptance,
any information necessary to comply with the Traceability Law relating to the
Scheduled Receivables which are subject to Traceability Law.
Purchase Price
14. The Buyer shall, provided it has received the necessary funding, pay the
Purchase Price (as defined below) for the Scheduled Receivables sold and
transferred to the Buyer during the preceding Data Period on each Investment
Date by:
(a)    crediting the amount due to the Seller's Account; and
(b)    to the extent permitted under applicable law, if the Buyer is also
scheduled to receive payment from the Seller on the relevant Investment Date in
the same currency, the Buyer may set off, in part but not in whole, such
payments subject to the prior consent of the Seller.
15. The purchase price for the Scheduled Receivables sold and transferred to the
Buyer during the preceding Data Period shall be the aggregate nominal value of
such Scheduled Receivables (the Purchase Price).
16. The Seller shall request that, upon payment of the Purchase Price being made
by the Buyer to the relevant Seller's Account in accordance with the foregoing
provisions, the bank where such account is held shall issue a duly signed
standard bank receipt (contabile bancaria), bearing date certain at law (data
certa) to the Buyer, evidencing the amounts which have been paid into the
relevant Seller's Account as Purchase Price and the date of such payment.
Dutch
In accordance with the Transaction Documentation, the Buyer shall notify, or
require the Seller to notify, the Debtor of the assignment of the present and
future Receivables on or about the Closing Date by sending such Debtor a notice
substantially in the form of Schedule 6 (Form of Notification Letter) to the
Dutch Originator Receivables Purchase Agreement. The Seller shall notify any
Debtors becoming Debtor of the Seller after the Closing Date by sending such
Debtor a notice substantially in the form of Schedule 6 (Form of Notification
Letter) to the Dutch Originator Receivables Purchase Agreement.
Norwegian
1. In accordance with the Transaction Documents, the Buyer shall notify, or
require the Seller to notify, the Debtor of the assignment of the Receivables on
or about the Closing Date by sending such Debtor a notice substantially in the
form of Schedule 7 (Form of Notification Letter) to the Norwegian Originator
Receivables Purchase Agreement. The Seller shall notify any Debtors becoming
Debtor of the Seller after the Closing Date by sending such Debtor a notice
substantially in the form of Schedule 7 (Form of Notification Letter) to the
Norwegian Originator Receivables Purchase Agreement.
2. The Seller shall on each invoice notify the Debtors of the assignment of the
relevant Purchased Receivables in such form and substance as is required by the
law applicable to the relevant Purchased Receivables. The Seller shall take any
steps to comply with all such formalities which may be required under any
applicable law to perfect the assignment of any such Receivables. The
notification text set out in Schedule 6 (Form of Notification Letter) to the
Norwegian Originator Receivables Purchase Agreement shall be included by the
Seller on all invoices related to Purchased Receivables.
Portuguese
In accordance with the Transaction Documents, the Buyer shall give, or require
that the Seller gives, notice of assignment to a Debtor on or about the Closing
Date, informing the relevant Debtor of the sale of all present and future
Receivables owing by that Debtor by the Seller to the Buyer substantially in the
form of Schedule 6 (Form of Notification Letter) to the Portuguese Originator
Receivables Purchase Agreement. The notice of assignment should be served by
means of registered letter with evidence of receipt. The Seller shall notify any
Debtors becoming Debtor of the Seller after the Closing Date by sending such
Debtor a notice substantially in the form of Schedule 6 (Form of Notification
Letter) to the Portuguese Originator Receivables Purchase Agreement.
Spanish
For the purpose of reaching a certainty of the date and obtaining the benefits
of Article 1526 of the Spanish Civil Code and for the purposes of article 323 of
the Spanish Civil Procedural Law 1/2000 of 7 January:
(a)    the Seller and the Buyer agree to appear before a Notary Public and to
raise to the status of a notarised and properly apostilled document each duly
executed Confirmation and corresponding Transfer Schedule; and
(b)    notarisation will take place before and by a Notary Public on a monthly
basis and within the first ten (10) business days of each calendar month.
Apostilling will take place as soon as practicably possible after each
notarisation.



 
0067324-0000012 AMBA:6284902.5
72
 




--------------------------------------------------------------------------------




Swedish
1. In accordance with the Transaction Documents, the Buyer shall notify, or
shall require the Seller to notify, each Debtor of the assignment of the
Receivables on or about the Closing Date by sending such Debtor a notice
substantially in the form of Schedule 6 (Form of Notification Letter) to the to
the Swedish Originator Receivables Purchase Agreement. The Seller shall notify
any Debtors becoming Debtor of the Seller after the Closing Date by sending such
Debtor a notice substantially in the form of Schedule 6 (Form of Notification
Letter).
2. In addition to paragraph 1 above a notification text shall be included by the
Seller in all invoices relating to the Receivables substantially as set out
below:
"This is to notify you that all our claims under this invoice (and future
invoices) have been sold to Greif Services Belgium BVBA and thereafter on-sold
to Cooperage Receivables Finance B.V. All payments relating to this invoice
shall, until further notice, be made to the following account number [account
number] with [Bank] until otherwise instructed by Cooperage Receivables Finance
B.V. We, [Swedish Originator], will administer the invoice as agent for
Cooperage Receivables Finance B.V. until you are instructed otherwise by
Cooperage Receivables Finance B.V..”
English
On or about the Closing Date, and on or about the day on which the Seller
envisages to transfer Receivables vis-à-vis Debtors not yet previously notified,
the Buyer or, upon an instruction thereto from the Buyer, the Seller on its
behalf shall (i) give formal notice of the sale to the Buyer of each Purchased
Receivable and the onward sale of the Purchased Receivables to Cooperage
Receivables Finance B.V., to the relevant Debtor in the form as set out in
Schedule 6 to the English Originator Receivables Purchase Agreement and (ii)
notify new payment instructions, or have them notified, to the relevant Debtors.
State law Michigan and State law California
On or about the Closing Date the Seller will file the UCC financing statements
naming each of the Originators as Seller, Greif CC as Buyer, and Main SPV as the
Assignee of the Buyer with the District of Columbia UCC filing office (the
Filing Office) and the UCC-1 financing statement naming Greif CC as Seller and
Main SPV as Buyer for filing with the Filing Office.
Danish
The Buyer shall notify, or shall require the Seller to notify, each Debtor of
the assignment of the Receivables on the date on which such Receivable is
transferred by sending such Debtor a notice substantially in the following form:
This is to notify you that pursuant to the terms of a receivables purchase
agreement between [relevant Originator] and Greif Services Belgium BVBA dated 27
April 2012, we have sold and assigned all existing and future receivables we may
have against you to Greif Services Belgium BVBA.
Subsequently, pursuant to another receivables purchase agreement between Greif
Services Belgium BVBA and Cooperage Receivables Finance B.V. dated 27 April
2012, Greif Services Belgium BVBA has sold and assigned the same existing and
future receivables to Cooperage Receivables Finance B.V.
These sales and assignments have at this moment no impact on you. We, [relevant
Originator], will continue to administer the receivables as agent for the
Cooperage Receivables Finance B.V. until you are instructed otherwise by the
Cooperage Receivables Finance B.V.. Hence, until further notice from the
Cooperage Receivables Finance B.V. or its successor or assignees to the
contrary, you may continue to pay any and all amounts due under existing and
future receivables into collection account with account number [account number]
with [name of bank].



 
0067324-0000012 AMBA:6284902.5
73
 


